Resumption of the session
I declare resumed the session of the European Parliament adjourned on 2 March 2000.
Madam President, this is actually about an event which has taken place since the last sitting, a hearing held by the Committee on Women's Rights and Equal Opportunities. There was a grave danger of this House's reputation being damaged. You see, it emerged that during the plenary part-sessions there is a significant rise in prostitution in the area, in Strasbourg. I would cordially request that you look into this matter with the Strasbourg authorities and investigate whether criminal activity is at work here, and whether it is linked to trafficking in women and forced prostitution.
I think that we need, as a matter of urgency, to send out a clear message to public opinion that we are doing something about this and I believe that the European Parliament cannot be indifferent to what is reported in public about what goes on on the fringes of plenary part-sessions.
Thank you, Mrs Gröner. I would like to say that I was, like yourself, extremely shocked to hear this and immediately wrote to the Mayor of Strasbourg in order to get to the bottom of this issue. I fully agree with your remarks and have even been proactive in responding to your wishes. I will, of course, keep you updated on the reply that Mr Ries is bound to send me.
We get bad news in these points of order very often, but I have very good news for our Dutch colleagues. They now have two television channels.
(Applause and laughter) The Quaestors are working hard on their behalf and we are waiting for the Finnish television channel. We have two German channels as well, so happy viewing everybody. I hope you enjoy it.
I am absolutely delighted, Mrs Banotti, and think that the Members concerned should thank our Quaestors wholeheartedly.
Madam President, I would simply like to add to what Mrs Gröner has said. We have indeed learned that during the plenary sessions in Brussels and Strasbourg - Strasbourg is not the only place this happens - there was a massive influx of prostitutes, and in particular young women from Eastern Europe. You will be aware that terrible things happen to these women, that they are tortured and their families threatened. It is not only in Strasbourg that this happens. I believe that we should all sit down and discuss this, that this Parliament should denounce this state of affairs and above all that it should play a full part in eradicating such modern-day slavery.
Thank you, Mrs Roure, for this additional information. We will assess the situation when in Brussels too, and then see what should be done.
Madam President, on behalf of the entire Dutch contingent, I would like to extend warm thanks to Mrs Banotti for all the efforts she has made to ensure that we now have two Dutch television channels.
Madam President, I would like to talk about a quite different matter, which concerns Iran. There has been a dialogue between the various political groups, both at the Conference of Presidents and elsewhere, and would like, during the plenary part-session, to urge you to write to the President of the Republic of Iran, Mr Khatami, regarding the fate of five students who were arrested in July 1999 and who are still in prison, one of whom has been sentenced to death.
I feel that it would be an appropriate gesture on your part, as the President of this Parliament, to appeal to President Khatami to, at the very least, suspend the death sentence passed on this Iranian student.
Thank you, Mr Jonckheer. I will happily comply with your request.
Madam President, I do not think that Mrs Banotti should be cock-a-hoop today because she has laid on two Dutch TV channels. It would have been better if she had obtained channels in all languages. I hope we shall be getting a Danish channel next time.
Thank you, Mr Blak. As you can see, Mrs Banotti, you still have your work cut out for you.
Madam President, I have learnt a new code of conduct here in the European Parliament, where one always has to express one' s thanks. I too would like to say thank you for the fact that here we can watch a Finnish television channel. I would like to say thank you for the fact that there was sound the last time I tried it, and I would like to say thank you for the fact that today too there is sound, but back home we also have a picture. I hope that we will also be getting a picture on the Finnish language television channel and not just the sound. Then I would like to say thank you for the fact that we have got cold water in the taps. Back home we also have hot water, but at least it is good to have some water.
Thank you, Mr Seppänen.
Special European Council (23-24 March 2000 in Lisbon)
The next items are the Council and Commission statements on the Special European Council in Lisbon, which is to be held on 23 and 24 March.
It is my great pleasure to give the floor to the Prime Minster, António Guterres.
Madam President, ladies and gentlemen, it gives me great satisfaction to be taking part in this debate in the European Parliament on the Lisbon Special Summit. I am not doing this for form' s sake. I am doing so with the same enthusiasm and determination with which Portugal has committed itself to the European project.
We can safely say that the European Union is at the moment gaining in substance. Following the success of the single market and the single currency, the area of security, freedom and justice is being developed and the common foreign and security policy is taking its first steps. At the same time, the enlargement negotiations are gaining momentum and it could be said that enlargement is irrevocably turning into a meeting of Europe with itself and with its own history.
Europe is also going through a period of economic recovery and optimism. We should not however, harbour any illusions. It may be true that the economic situation is improving, but it is also true that we are still facing considerable problems in the shape of unemployment and social exclusion, and many people have highlighted the difficulty of sustaining our model of social protection. It could be said that our economy and society are today facing the challenge of a new model, the model of the knowledge-based economy and society. Knowledge has become the main agent in the creation of wealth, as well as the main factor in the division between rich and poor countries. Knowledge is today the real raw material of work.
Europe is facing this new model of the knowledge-based economy together with three other challenges: economic and market globalisation, the speed of technological change and the ageing of its population. It is therefore natural that two fears should be prevalent in today' s Europe. The first is that Europe is irreversibly losing its leading position in the world economy to the United States. The second fear, which is perhaps more serious, is that in order to recover this leading position, in order not to lose ground irreversibly, Europe may have to put its own social model at risk, to make social exclusion in Europe worse, and this will affect our own citizens. In a matter like this, we must be able to distinguish between fact and fiction. It is true that in recent years, the American economy has experienced higher rates of growth and improved productivity, and that its economy has been able to very rapidly transform ideas and plans into market-ready businesses, goods and services. The North American financial system has in particular shown itself to be quicker and better placed to support the progress of the new knowledge-based economy. And it is true that in the United States of America, venture capital works much more effectively than it does in the European Union, even today.
It is also true, however, and we should not forget this, that European society is more humane, more egalitarian and more just. Furthermore, no society can be competitive in the medium term unless it is based on social cohesion, and there is more of a tradition of social cohesion in Europe. It is stronger and more solid here.
Lastly, Europe possesses an enormous wealth of cultural diversity and has already demonstrated that when it wants to, it is capable of doing better. Let me give you two very simple examples involving the most modern technologies: Europe is the clear leader in the areas of mobile telephones and digital television, which may well be the most crucial technological factors for access to the Internet in the near future. And we all know that the Internet is today much more than a new network. It is the real network via which a large part of the exchange of knowledge and experience across the world is now taking place.
We must nevertheless acknowledge the fact that Europe has three deficits in its ability to confront this new model: a political deficit, a strategic deficit and a deficit in the coordination of the policies and measures that it has adopted. First, the political deficit: we are not just one country, but fifteen, and political union between us is still at a very early stage. On the other hand, there is no single European public forum and no such a thing as public opinion at European level. There are fifteen national public forums and fifteen sets of public opinion at national level. According to the German philosopher Habermas' s concept of democracy, there is a communication flow between political society and civil society, which is essential to the decision-making process in a modern democracy, and although it may work well in each of our countries, we must admit that it does not yet work well in the EU as a whole. Our political deficit is not just a deficit in the way our institutions are organised, it goes deeper, and concerns the very sociological make-up of our societies.
As a result, there is an even greater need for a strong political will to build European political union. As a result we must, more than ever, have the will to fight the re-emergence of the chauvinist tendencies which have so often threatened to resurface in the EU institutions since the end of the cold war. I think that the next Intergovernmental Conference will be a critical moment for the various countries to send a clear message that they do not wish to gain power at the expense of the others, but all want to contribute to strengthening Europe' s political union. It is in preparation for this debate, and to follow this course, that the Portuguese Presidency is currently engaged in preparing the work of the IGC. There certainly is a political deficit, and this will be the key issue at the Lisbon Summit.
There is, however, also a strategic deficit as regards the major economic and social issues. I would like to state our objective clearly here. It is to transform the EU within ten years into the most dynamic and the most competitive knowledge-based economy in the world. However, our objective is not to achieve this at any price, but rather to achieve it on the basis of a society which is capable of creating social cohesion and generating high levels of employment and growth. In order to do this we need a strategy with four essential pillars. We need to create the basis for a knowledge-based economy and an information society at EU level. We need to implement the economic reforms needed to make us competitive and innovative, whilst at the same time strengthening social cohesion. Finally, we need to make a major commitment to more and better jobs and to modernise our welfare systems to ensure that they are sustainable in the future. We must also commit ourselves to macroeconomic policies which will not only guarantee stability, but which will also do more to encourage growth and employment.
The strategy' s first pillar is therefore to establish conditions which will enable Europe to successfully face the challenge of the knowledge-based economy. The set of measures and policies relating to the information society is of vital importance here, and our basis for this is the excellent work done by the Commission with the e-Europe initiative. We must establish conditions which will enable Europe to reduce telecommunications costs, so that Internet access does not become an agent of social exclusion and division. It must rather be a real agent of equality of opportunity and of citizenship. Steps are currently being taken in Europe to link all schools and all training centres to the Internet, and provide them with staff who are properly trained for this task. Plans are under way to put all of our public services, including open invitations to tender, on line as soon as possible. Steps are being taken to develop electronic commerce which will overcome the obstacles, including the legal ones, that still exist. A strong commitment has been made with regard to content, because the information society is not just a network and will depend on content and on taking advantage of Europe' s diversity of cultural and scientific output. It is not enough, however, to commit ourselves to the information society. Our vision is to incorporate the information society into what we might call a genuinely educational society as a European response to the knowledge-based economy. This requires coordination between our science and research policies. Hence the importance of the Commission' s initiative on the European scientific area, which will require a firm commitment to linking our education and training policies at EU level with science and research, so that our society is in reality transformed into a genuinely educational society, creating equality of opportunity for access to the technologies of the future.
The second pillar of the strategy consists of economic reforms for innovation and competitiveness. We are currently right in the middle of the Cardiff process, and we are, of course, in favour of reforming the telecommunications, transport and energy markets. We feel that it is essential for us to follow the road towards integration of our financial markets, and once again the Commission' s contribution, with its action plan for financial services, is of enormous importance. There must be a European commitment to establishing conditions for a genuine venture capital market which can in particular support small businesses which have come into existence as a result of the technologies of the future. What is particularly crucial here is the Commission' s action plan for venture capital and the excellent work currently being done by the European Investment Bank for the Lisbon Summit. I feel, however, that the mechanisms for reform of the single market laid down in Cardiff are not enough. I would also like to take this opportunity to welcome the initiatives the Commission has prepared on the subject of business policy and innovation policy, which seek to create a framework for coordinating our action in the Member States and between Member States and the European institutions.
The third pillar is perhaps the one which means the most to all of us and to those we represent, even if it is a less politically fashionable subject for discussion. This is the pillar that concerns social cohesion, the commitment to creating more and better jobs in Europe, the establishment of conditions enabling us to combat the social exclusion which undeniably exists in our societies, and which we must combat in a coordinated and determined way. The third pillar also concerns the modernisation of our social protection systems in order to guarantee their sustainability. Firstly, employment policies: here we have a solid starting point, which is the Luxembourg process. This is a process which is firmly embedded in the way our institutions function. I would like to mention what I think is perhaps the most relevant issue for the future, and that is the issue of lifelong learning as the fundamental basis for social transformation and as a prerequisite for a new stage in social dialogue, that is in dialogue between Europe' s social partners. Then there are the issues related to combating social exclusion, exclusion perpetrated by policies on employment, social security, education and training. We must also acknowledge that if we want to combat exclusion, we must create specific measures for target groups particularly affected by this deficit in citizenship, which prevails in so many parts of our society. Finally, there is the sustainability of our welfare system: we need to look not only at how it is funded, and at what methods are used, but also at the root of the problem. The root of the problem is the whether we can guarantee a high rate of employment, because this is an essential condition for a sustainable system of social protection in Europe. I would like to mention three aspects of this issue. Firstly, we need growth in service industry jobs, covering both the most high-level technology and also less sophisticated technology. Secondly, there must be a more flexible approach to the retirement age issue. Thirdly, and this is a particularly important point, women must be more involved in the world of work. To achieve this, it is absolutely essential today for us to develop support services in our societies for the family, and particularly support services for children. This would bring threefold benefits, because it would directly benefit job creation, it would benefit real equality of opportunity between women and men, and finally, it would help to provide better conditions for women wishing to enter work and give us a higher rate of employment, which is more likely to sustain our model of social protection.
Lastly, the fourth pillar. This consists of macroeconomic policies to assist growth and employment. We were able to coordinate our macroeconomic policies so as to create a stable base for the launch of the euro. Well, we need to ensure that we can do the same to achieve an economic climate more favourable for creating jobs and for economic growth. I would like to say, on this subject, that it would be extremely desirable for Europe to achieve, on an ongoing basis, an average level of economic growth of more than 3%, whilst of course respecting natural differences in performance between countries. It is also desirable for Europe to create jobs and thus achieve employment rates similar to those in parts of the world where they are highest, that is, above 70%, instead of staying at our current levels of just above 60%.
So there is a political deficit, a strategic deficit, and also a deficit in the coordination of our policies and measures. We are not starting from scratch here, as we have had the experience of two processes that we can use as a basis for building the future in all other areas. These are the coordination of economic policies, as laid down in Maastricht, to provide for the launch of the euro, and the coordination of the Luxembourg process for employment policies, which, as I have said, today forms an essential part of our collective life in the EU.
We do not intend to launch a new process in Lisbon as a successor to the Luxembourg, Cardiff and Cologne processes. What we do want to do is to establish new conditions so that we can first of all coordinate, simplify and strengthen the three existing processes, and bring them together to achieve a common goal. Secondly, we want to supplement them with fundamental new approaches, such as those relating to the information society, and to the knowledge-based economy, and also those relating to the modernisation of social protection and to combating social exclusion.
Lastly, with regard to the principle of subsidiarity, we want to adopt, as fully and as widely as possible, an open method of coordination which can in particular take advantage of the area where we had the greatest success in linking our policies, that is the Luxembourg process. We must do this by means of objectives and instruments which are clear and, wherever possible, quantifiable. This method is based on guidelines that have been the subject of political agreement at European level and on what is now known as benchmarking. By this I mean indicators which facilitate the exchange of good practice between the various Member States, based on national plans or initiatives which can bring together our various policies for the same objectives, while respecting our own diversity, and using objective monitoring and comparison techniques. These techniques will provide a healthy rivalry and at the same time will enable us to compare our achievements in economic and social terms with other particularly dynamic parts of the world around us.
We will not, of course, achieve all of these objectives in Lisbon. What is at issue is our ongoing and united determination, and our desire to gradually eliminate our political deficit, our strategic deficit and our deficit in coordination. First and foremost, we want to increase the EU' s capacity to take a strategic political lead on economic and social issues, as this is an essential condition for Europe to overcome the challenge facing it with regard to the new information and knowledge society.
I think that we could have a strategy for winning on two fronts: we could gain in terms of stability but also in terms of growth. We would gain in terms of competitiveness but also in terms of economic and social cohesion. We definitely want to be at least as competitive if not more competitive than the most competitive and modern economies in the world. It is commonplace these days to say that the American economy is the most dynamic of all, but watch out! However, we do not want to achieve this at any price. We want to achieve this whilst respecting our own identity. The issue at the heart of our identity is a social model which is more than just a set of standards. This social model is a genuine form of civilisation, the European civilisation of which we are proud and which we will never allow to be endangered.
(Sustained applause)
I would like to thank the President-in-Office of the Council, Mr Antonio Guterres, and immediately give the floor to Mr Romano Prodi, President of the Commission.
Madam President, I would first of all like to extend my warmest congratulations to Prime Minister Guterres for his initiative for the Lisbon Summit, and congratulate him on the quality of the preparatory work. We fully approve of the breakdown he presented to us, which received such an ovation, and we support his initiative. Together, we can make the Lisbon Summit a success.
I will restrict myself in this speech to presenting the Commission' s contribution to Lisbon - our long-term strategy and our vision for this Summit. In Lisbon, very simply, we will have to decide whether Europe will be able to regain its leading role in the economic and technological worlds, relinquished long ago. This will depend on us, on whether we are able to boost the economic growth of the European system sufficiently, on the extent to which we are able to generate employment, on the level of education of our citizens and on the training we give our workers. These are familiar topics, as Prime Minister Guterres has said, but this summit is not going to be another Luxembourg, Cardiff or Cologne: we want to take a completely new approach to these issues, which we have already tackled in the past, and, rather than taking each one in isolation, deal with them collectively and, at last, create an intervention system. Now is the time to do this because there is currently a good chance of succeeding. In fact, this is a unique opportunity, and it is the result of the recent, successful implementation of a wise policy: inflation is low, the balance of payments is in a generally healthy state, public finances are in order and there is, at last, a unanimous forecast of strong economic growth, although, as the Portuguese Prime Minister stressed, this does not mean that economic growth is guaranteed. Never has this generation witnessed such a consensus of all the economic experts in Europe in forecasting strong and sustained growth. Even the rise in oil prices did not cause an increase in inflation or halt this economic expansion, as might have been expected. There are, nevertheless, a number of warning signs, but these are not of a nature to stop us proceeding with a development policy as we had intended and planned to do.
The challenges awaiting us in Lisbon are therefore very simple: we must meet the challenge of technology by regaining lost ground in the areas of knowledge and technical skills, especially retraining technologies. This will put us back in the lead, and this is why we adopted the e-Europe initiative, which prompted the Commission to set a practical example in its administrative reform. We committed ourselves, and I confirm this commitment before this House, to creating a Commission, or perhaps I should say an e-Commission, in which all correspondence regarding supplies, research etc. relating to this institution will no longer be dealt with on paper but will all be carried out directly by e-mail. This is an extremely complicated undertaking, but we will succeed because our mission is very clear, we are a relatively small institution and we have a very high level of culture. By doing so, we want to set a clear example to all the European governments and all the administrations with which we will have to communicate by e-mail instead of on paper.
In addition to this, we are facing a social challenge: the need to fight unemployment and social exclusion. President Guterres' address revealed a systemic approach based both on introducing modern technology and also ensuring that this does not lead to new forms of social exclusion. This was the serious risk of the development which took place during the eighties and also of more recent development. I have to say that I am extremely concerned by the fact that the income discrepancies in European society are constantly widening instead of diminishing: this aspect of the social divide is of fundamental importance and must be taken into due consideration if we want to avoid the complete disintegration of society in the near future. Our summit will therefore be on sustainable development and employment. As we have already done, not without some opposition from certain quarters, we can and must set full employment as a possible goal. We have been through a tough period, but I can assure you that there is nothing unrealistic in this goal. It is well within our reach because we have a solid macroeconomic basis, to which we must now add the Lisbon Summit, in terms of human resources and new ideas regarding the market and the harnessing of technical skills and research. Human resources mean education, training and reform of the Welfare State in order to deal, in particular, with the problem of an ageing society. We have not always managed to find an adequate solution to this problem, which is affecting all our countries and becoming more serious every day. And it is not going to go away. I am confident that in Lisbon we will be able to take a step forwards, pooling benchmarking experiments and proposals on this major issue.
It is not true that we have achieved a perfect single market: there is still a great deal to do in this area. We need further structural reform; in particular, we need to resolve the situation in the services, electronic commerce, transport and energy sections, for there are still a large number of public services which are underperforming in terms of competitiveness and efficiency. If we want to halt inflation by raising oil prices, we must take action at both European and national levels to improve these services, and the same applies to financial and banking services. We therefore need - and I am saying this because the slump has lasted quite a while now - a European company statute, a Community patent, a more liquid capital market and better procurement rules. These are operational points which cannot be dismissed. We at the Commission will do our part and, I repeat, we will introduce all these new technologies within the institution in all our procedures and relations with the outside world. However, since it is our desire to be a model of efficient administration, we must endeavour to operate in such a way that this takes place all over the continent and we are able to be instrumental in expanding technical skills and technology. We must mobilise individual citizens, local authorities, national governments, businesses and trade unions. As President Guterres said, the main goal of Lisbon will be to set up this network. To achieve results, we need a new method, and, as the Portuguese Prime Minister said in his speech, clear macroeconomic parameters for this activity. We are not introducing a new process: we are not adding anything new, but for the first time we are combining the existing processes and there is a chance this may bring success. However, we do have to introduce something different: we have to find a way of assessing our progress and providing public opinion with tangible facts, and we therefore have to use a benchmarking system. By the term benchmarking, which was relatively unknown up until a few years ago, I mean a completely institutional means of comparing and assessing our progress. We must be constantly, fully aware of the areas in which we have lost ground, and there are many of them. One example is biotechnology, in which we have been relatively unsuccessful in recent years. We must disseminate best practice in all fields and endeavour to advance it at European level.
In Lisbon, we will find the fruit of our preparations, on which we have worked together, with the cooperation, for which I am extremely grateful, of the Portuguese Presidency. We will find specific, operational undertakings, clear objectives and a limited number of tangible, but assessable measures which will enable us to speed up change and make progress, because leadership in the next century is being decided now. We will achieve a great, strong, common Europe only if we are able, once again, to offer our citizens the joy of regaining our lost primacy.
I would like to thank the President of the Commission, and immediately give the floor to Mr Suominen, who will speak on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats.
Madam President, President-in-Office of the Council, Prime Minister Guterres, President of the Commission, Mr Prodi, on behalf of the Group of the European People' s Party and European Democrats, I have to say that we are mainly in agreement with those ideas which Mr Guterres and Mr Prodi have put forward here. On behalf of my group, I would like to congratulate Portugal, as the country holding the presidency, on organising the European Council in Lisbon, and we obviously wish you every success in your endeavours.
I would like to raise a few issues from our perspective. As far as the prosperity of the citizens of the Union is concerned the most important task is to try to maintain sustainable economic growth in the area, all the time seeing to it that there is an increase in regional equality with respect to prosperity and that more and more people are able to earn a satisfactory income from their work without having to resort to social benefits. The processes which have been put in place, by common agreement, to improve levels of employment, boost economic renewal and increase social cohesion within the territory of the Union are extremely important. It is only right that the meeting in Lisbon at the end of the month should stop to consider where we are exactly.
Despite the diverse nature of these processes, they must have one common purpose: to improve people' s quality of life in the Union. We do not need new organisations, new working parties or new fora to achieve this objective, however. The tools are surely known to all. Often, however, national considerations, and sometimes ideological resistance also, mean that these tools do not get used. The most important task now is to remove the barriers to creating a real European home market as quickly as possible, instead of continuing to manoeuvre, in many sectors, within a framework of fifteen separate home markets.
When the idea of the single market was launched with some vigour in the 1980s, we could still move towards our destination at the speed of a local steam locomotive, figuratively speaking. Now, with the rapid advent of electronic commerce, and with the speed at which we process and utilise transfers of data reaching new levels, we need to move at Mika Häkkinen Formula 1 speed at the very least. We must, however, be sure that the engine does not give out before the decision makers get to the finishing line. How can we imagine being able to create the world' s most competitive economic area unless we venture to free up competition within the area? The opening up of competition that has already been agreed for the telecommunications industry, as with the energy sector also, will create new, much-needed jobs and bring down prices for both industry and consumers. Similarly, removing restrictions for small and middle-sized industries - whether they have to do with complex bureaucratic procedures, the acquisition of venture capital or questions of taxation - is a vital step on the path to improved competitiveness and prosperity. Global competitiveness also includes the notion of a reasonable level of tax harmonisation and the modernisation of our social system so that at least the countries in the Union with high rates of taxation can reduce those rates, which restrict employment.
A basis for all this is created through education and training, and research, however. It is quite right to strive to create an information infrastructure quickly, which private individuals, schools and businesses can all as easily be a part of at reasonable or even no expense. We have to consider in particular the future creation and maintenance of resources in promising sectors in terms of employment. These are obviously information technology, electronic commerce, tourism, and, for example, services for the elderly, as our populations are undeniably ageing all the time. There are two issues that must be emphasised both by us and the Commission and the Council, and we must always draw attention to them. These tasks are still mainly the responsibility of the Member States - whether it is the issue of education and training, and research, increased competition or removing barriers to entrepreneurship. Coordination is natural in many sectors - within the framework of the tasks of the Union also - to avoid overlapping, but healthy, honest competition is still more important than coordination, including in many non-commercial sectors. Benchmarking and best practice, which the Commission recommends, calls for a large measure of Europe-wide transparency in those fields where industrial secrecy does not apply.
The Group of the European People' s Party and European Democrats would like to emphasise that its ambition is to develop a social, or, as they say these days, an eco-social market economy, which takes account of the welfare of all sections of society, as well as the environment. In the achievement of our goal we wish to stress the importance of the European model of society, and, at the same time, the notion that it cannot be a rigid, stagnant system, one based on advantages gained in society, but it must be one that develops as society changes. The modernisation of the European social model and its increased effectiveness are as important for our competitiveness as the corresponding modernisation of the economy. Work must be the most sensible way of improving the welfare of families, but if it really is not possible, we have in place society' s safety net to prevent exclusion.
A certain change in working methods is in danger of becoming a social problem for the positive development of human relations: telecommunications, the Internet, the terminals at which we work, and television, which already seems like a venerable, ancient medium, are threatening to give the relationship between man and machine a key role in society. The most important issue, however, is developing mature interpersonal relationships in the family, at work, in society and in international relations. As the importance of education is being stressed we have to make our youth aware of that early on in their development.
The Commission refers, appropriately in my opinion, to deficits that hinder the growth of employment in the Union. We might mention the skills deficit as one example. In a Union that has fifteen million unemployed there is now a shortage of labour to the tune of around one million workers in industries that are suffering from a skills deficit. Some are suggesting importing a trained elite into the Union area. I would ask whether this would be fair to countries less developed than ours, as this would create a brain drain for them. The UN, on the other hand, has referred to the fact that in a few years' time there will be a shortfall of 40 million workers as a result of demographic change. It will be difficult to conduct a sober policy, one that produces results only very slowly, which must be implemented here and now, if we are presenting the citizens of Europe with such a picture of the future as this, while they themselves fear for their jobs.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission, I would first of all like to thank Prime Minister Guterres, the President-in-Office, who has taken two initiatives. One is the Special European Summit in Lisbon on employment, social cohesion and competition and the second - and this is important to the European Parliament - is his prior consultation of this House. The Socialist Group responded to this consultation but, furthermore, I would like to highlight the fact that he has had the political courage and grace to appear before Parliament. In this respect, he has taken a political risk and we should recognise this and also support him in this initiative, which I hope, Madam President, in the best tradition of this House, will create a precedent.
With regard to the content of his speech, I must say that my Group identifies very closely with his confirmation of the fundamental values of the European Union. Without risk of being partisan, I believe that the President-in-Office of the Council has presented a Social Democratic initiative consisting of modernising, rather than dismantling, the European economy, and that is what we are arguing for.
There has been mention of a magic triangle which consists of three pillars, three challenges, aimed at dealing with three types of deficit. I am going mention them very briefly. I will refer firstly to the political deficit. Mr President-in-Office, all democratic systems have deficits, but you are right to point out that we are currently at the beginning, under the Portuguese Presidency, of an Intergovernmental Conference aimed at reforming the Treaties. I am aware, as you have said, that the Portuguese Government wishes to go much further than the so-called Amsterdam "leftovers" , which are not leftovers, but important issues. I would encourage him to include issues such as the Charter of Fundamental Rights, as well as matters relating to the functioning of our institutions, in this reform. I believe this is important. It is no less important to create, together with the monetary government which we already have, an economic government, that is to say, a strengthening of the Union' s capacity for economic decision making.
The second point is the strategic challenge. I am in absolute agreement with him when he stresses the importance of the knowledge-based society and lifelong training. I would ask the Council, on studying the budgets, to provide more funding for issues relating to knowledge. I would ask that we are not forced once again to fight for the Socrates or Leonardo programmes, in terms of research and the framework plan, and that the Council be more generous. I believe that this is important.
(Applause)
Thirdly, with regard to coordination, it seems to me to be very positive that you have opted, once and for all, to take advantage of existing initiatives, rather than launch new initiatives which have no future. I would also encourage the European Council to get to grips with ECOFIN, so that we do not have a situation where the European Council approves a resolution and then ECOFIN does not finance it.
(PT) To conclude, I would like to say to Mr Guterres, as President-in-Office of the European Council, if you will forgive my poor Portuguese, that as he is the representative of a nation of explorers and sailors, I think we will be able to follow the route marked out by the Portuguese, a politically courageous people.
(Applause)
Madam President, today's debate is welcome, necessary and timely. We all recognise that the European Union, in spite of economic recovery, is still working well below par for too many people; specifically for 15 million of our fellow citizens the EU is simply not working at all. This is an affront to individual and collective dignity and it gives us at least 15 million reasons why we should carry on with the project that you have highlighted here today, Mr Prime Minister. I too would like to welcome the fact that you have come to this House to dialogue with us before you go to your summit meeting.
The potential is clear: if the European Union, today, in its Member States, were to attain the best practice already achieved by its existing states and by its competitors we would have 30 million more jobs, twice as many as are currently unemployed. That is a practical measure of the potential if we can get the policies and methods right. The task of Lisbon has been correctly identified by you, Prime Minister, and by President Prodi as no less than shifting European policy towards a new practice, towards a new paradigm.
We in the ELDR Group believe that the Union's job at this stage is to develop this new paradigm so that there is a sense of an enabling Europe: enabling our citizens to achieve their full potential. Through greater coherence in terms of bench-marking, sharing best practice and improving strategic cooperation and coordination, the EU can be an important factor in releasing a new economic dynamic. Too many of our European markets are still too fragmented. Not enough European small and medium-sized enterprises grow into world-beaters. There are too few entrepreneurs in Europe. There is too little enterprise in Europe. You have remarked yourself, Prime Minister, that there is too little risk capital available on European capital markets. We undertake too little research and development, individually as states and collectively as Europe. Where we do, too little of it is converted into market product and services.
The Lisbon challenge is to delineate policy and methods for redressing these deficiencies and to release this potential dynamic. This truly would be an enabling exercise. If we can give people jobs this will prove to be the greatest weapon in the fight against social exclusion.
The new paradigm must also necessarily be people-based, reflecting the concept of lifelong learning, investing in adaptability through education and training and investing in self-development and individual opportunity. Mr Barón Crespo has described it as a Social Democrat project. I am moved to describe it myself rather as an enlightened Liberal project.
Within the constraints of the budget and of sound macro-economic policy - I underline those as President Prodi has already done - strictly speaking our European social models offer a welfare safety net. But for too many of the excluded and the long-term unemployed, the young, women and other marginalised groups, passive welfare dependency is not enough. It is a trap. What we have to do is release this new dynamic at individual level by saying the resources are there, even within the framework of sound finance. But they are used in a passive way. They have to be reconverted into active models of welfare focused on encouraging all those people who can, to do, and those who cannot, to continue to be protected. We can best guarantee the fight against unemployment and encourage social cohesion in Europe through having an employment-rich economy and through having sustainable models of welfare.
Finally, on the knowledge society, it is very clear that we need to convert our thinking, not just at a technological but also at a social level. It is very clear that we need to convert old social spending methods into new economic and social opportunity. We need to shake off the policies and methods that have condemned a generation of Europeans to be second-best on the world stage. We can do that by enabling Europe and its peoples to achieve our full potential. If Lisbon can meet the targets spoken of here today, it will be an important step on that road to releasing the dynamic to which I have referred.
Mr Prime Minister, we would like to believe, along with you and the Portuguese Presidency, that Europe should be built as a civilisation whose economic and social prosperity is founded on the cultivation of knowledge, cultural diversity and cohesion, and which plays an active role in promoting a world order that is more balanced, more peaceful, and less fragmented.
We would also like to believe, along with yourselves, that there is generally a clear awareness that the scale of the changes that must be envisaged in terms of the qualifications needed to address the new technological challenges facing companies itself brings with it the inherent risk of creating new mechanisms for social exclusion, to cite you once more.
We would like to believe this, but we cannot. Why? Because we know that the new economy will, of course, foster the emergence of new jobs for creative staff, for IT staff. We can see the feverish way in which the potential for investors has snowballed and the phenomenon of 'start-ups' has developed, but we are also aware of the staff turnover that typifies call centres due to the dreadful working conditions that reign in these new temples of Taylorism, which employ hundreds of thousands of people. We know that over half the jobs currently being created in the European Union are precarious, temporary or perforce part-time, and as a result provide the employee with neither the conditions for self-reliance nor, very often, an income that offers them a decent standard of living.
We know that new technologies do not, in themselves, generate greater democracy, but simply greater collective and personal autonomy for those citizens who are better integrated into mainstream society. We know that the privatisation of public services poses a threat to social, regional and local cohesion, and we also know that the Commission is proposing to accelerate this process. We know that UNICE has, on behalf of the employers, publicly shown its colours in the preparatory documents for the European business summit to be held in Brussels in June: the public authorities are requested to remove all social, regulatory and fiscal barriers to the development of business and to invest massively in shoring up demand. Lastly, we know that anyone who claims to meet the needs of the citizens must first ensure their total involvement in public policy decisions. We know all of this.
But we have read and heard nothing as regards the incorporation of the recommendation of the high-level group of experts, whose opinion it is that the unqualified economic success of the information society depends on this society being fuelled by the real needs of its citizens, rather than by the demands of market forces in the hi-tech sector. We have heard nothing about support being provided to all practical trials involving the public-minded use of new information technologies by the general public, nor about the role of associations for learning and information being promoted for all sectors of society. We have heard nothing about the possibility of public funds being freed up to promote innovation in the field of products and services liable to improve the quality of life for all. We have heard nothing about the universal telecommunications service being redefined in order to make it possible for everyone to access the Internet under the best possible technical conditions and at affordable rates.
In short, we have heard nothing to suggest that the citizen will be anything more than a customer. We have heard nothing to suggest that, over and above the positive and clearly-stated objective of eradicating child poverty, personal autonomy would be enhanced, in each Member State, by the setting of decent minimum wages, which are an integral part of a genuine strategy to end social exclusion.
We have heard nothing to suggest that the objective of full employment would cover support for local and regional initiatives, the underground sector of the mutually-supportive economy, the practical and coordinated reduction of working times, or that this objective would tally with strict requirements as regards the quality and durability of these jobs.
We have heard nothing to suggest that opting for sustainable development would be a guiding factor in long-awaited growth.
We can find nothing in the document from the Portuguese Presidency, nor in the Commission' s strategic guidelines for 2000, that reveals the slightest trace of a legislative programme in the field of social policy, be this to bolster the rights of employees threatened with redundancy or to prevent social dumping.
We can but share the concern of the Council and the Commission to see the European Union, after the single market and after the euro, finally equipping itself with a political project that is accessible to all its citizens, but the new governance of which you are - in my opinion unfairly - priding yourselves lacks the democratic and participatory ambition to which nascent European civil society aspires.
Madam President, Mr President-in-Office and Prime Minister of Portugal, the current situation in the Union and in most of the Member States is bound to raise legitimate concerns, in spite of the overall economic recovery. The rate of unemployment has stayed relatively high, long-term unemployment is growing steadily worse and levels of employment are extremely low. To add to this, there is an increasing lack of job security which makes matters even worse. All this reflects a social situation in which women and young people are being particularly badly hit, and which is dramatically highlighted by the approximately 50 million people excluded from society.
On the eve of the Special Council dedicated to this problem, the basic question being asked is whether there is the political will to change this situation or whether, on the other hand, what we have is merely another ineffective initiative to add to the list of plans, strategies and summits in the past that have already been devoted to this issue and none of which has resulted in real change.
It is our opinion that it is not only necessary to change this state of affairs, but that it is also possible to do so. It is necessary because employment, and I mean quality employment with employee rights, is a fundamental right of every human being. It is possible if we attack the real causes, which we feel are inseparable from the drift towards neo-liberalism, which has been shaping underlying trends, specifically in the macroeconomic field. This theory, whose exponents have given priority to the Stability Pact and to the nominal convergence criteria, and who have consequently sidelined social cohesion, generally goes hand in hand with a complete deregulation of employment, with incentives for privatisation, mergers and delocalisation, which as a rule, create unemployment, and with highly restrictive budgetary policies at Community and national level.
We are therefore now witnessing a clear consolidation of the basic core of Thatcherite tendencies, even if they are attenuated by aid measures. Today, they are no longer so much being promoted in line with much vaunted conservative principles, as on the grounds of so-called globalising pragmatism and in the name of competitiveness, which has been elevated to godlike status. An appeal for the coordination of social policies or an insistence on a society based on innovation and knowledge or on information technology will therefore not be enough, however important they may be. It is crucial for us to abandon this monetarist and anti-social approach and put humans at the heart of our priorities and policies.
My Group, which attaches particular importance to social issues, met in Lisbon last week in view of the forthcoming Special Council, precisely in order to examine and discuss this issue. We had an opportunity to listen to and hold discussions with workers' representatives and with union leaders from Portugal and other parts of Europe. In particular, we met representatives from ABB, from Michelin and also the organisers of job marches. We reached joint conclusions on 14 points, of which we will officially inform the Presidency.
Basically, as far as we are concerned, we need to adopt macroeconomic political measures which are based on stimulating demand, on public investment and on respect for improved public services. These measures should be geared towards full employment and guarantee a rate of employment of around 75% by 2010. We must ensure a redistribution of profit towards labour, ensure that speculative movements of capital are taxed, we must combat tax evasion and fraud, and curb mergers and delocalisation, particularly when they involve redundancies. We must move ahead with reductions in working hours without reducing wages and without downgrading the quality of jobs, and we must reconsider the EU' s Financial Perspectives, give clear support to small and medium-sized enterprises, firmly commit ourselves to an improved education system and more and better professional training and end the discrimination that mainly affects women and young people. We will examine and judge the results of the Lisbon Summit in the light of these factors and in the light of our ability to establish concrete, properly quantified and timetabled objectives in this key area.
Madam President, ladies and gentlemen, Mr President-in-Office of the Council and Prime Minister of Portugal, as we have been paying close attention to employment-related issues, we must note the Portuguese Presidency' s initiative to put the future of the European social model on the European political agenda once again. Nevertheless, before I discuss this matter, I would like to mention some aspects of the path that Europe has already taken over the last ten years, so that we can approach the next ten years in a realistic way, as the Portuguese Presidency has proposed.
Around ten years ago, when the single currency and nominal convergence were being discussed, some people, in various decision-making and discussion forums, warned of the need to give priority to the issues of employment, the real convergence of economies, and economic and social cohesion. Many of us raised doubts at that time and proposed alternatives to the direction which had been outlined, so that the challenges we are facing today could be confronted in good time. Nevertheless, the supporters of the single currency focused their attention, almost to the exclusion of everything else, on seeing it adopted, in the belief that with the single currency, with the euro, we had found the right course of action and also the opportunity to resolve social problems and development problems with which the EU, and particularly some of its Member States with weaker economies, were constantly wrestling.
As time passed, the Heads of State and Government, who were aware that the single currency alone would not create more jobs, were forced to state their position. In Luxembourg, they decided to lay down guidelines so that the Member States could develop their own national employment plans that they would have to present to Community institutions. These plans were soon being discussed and a new summit was soon being called for to create an employment pact. This summit was held in Cologne without time even being allowed for assessing the practical consequences of what had been decided in Luxembourg. In the meantime, the Cardiff process was also adopted. In other words, a whole course of action was followed, not always in a very well coordinated way, and we should bear this in mind, as it will give us a clearer perspective when we consider the essential changes of direction that must lie ahead.
Madam President, ladies and gentlemen, I have carefully read the Portuguese Presidency' s document for the Lisbon Summit, which goes far beyond employment issues and which trumpets an information society and social cohesion. We are not, of course, questioning the strategic objective of making Europe into a world-class economic area based on innovation and knowledge, a more dynamic and more competitive area, with a view to increasing economic growth rates, with more and better jobs and greater social cohesion.
Let it not be said, however, that this strategic objective is new, because it is not. It is even worth pointing out that it is hard to understand why many governments in the EU have remained so passive in the face of America' s experience, which has been to make use of new technologies as a factor for economic growth and job creation. It is also hard to understand why these governments have done so little in particular to support the many small and medium-sized enterprises that have experienced difficulties in adapting to the new state of affairs and in taking advantage of information technology.
On the other hand, I would also like to say quite clearly that we support the European social model as opposed to certain other social models from around the world, but we support it on the assumption that it remains to be perfected and implemented in a participatory way. Indeed, we do not see the Lisbon Summit as just another meeting full of words which sound impressive but which are in fact merely for show and which lack any responsibility.
Madam President, ladies and gentlemen, whilst there are still disparities of 400% between minimum wage levels within the Union, the real Europe has not yet been built. As long as there are rates of unemployment in double figures, or genuine pockets of hidden unemployment in the EU, the real Europe has not yet been built. As long the family is not generally acknowledged as the essential core of human and social development, the real Europe has not yet been built. As long as the poor and the socially excluded, who are increasingly visible in the Union, are not given priority by public authorities and by society, then the real Europe has not yet been built. Until we launch a head-on attack on the EU' s demographic problem, which will bring our social systems to crisis point as well as create a "fourth age" of the very elderly who need special care, the real Europe has not yet been built. Whilst there are such disparities between the quality of social protection systems and particularly the retirement pensions of one Member State in relation to those of another Member State of the European Union, the real Europe has not yet been built. Lastly, until we have real convergence, until economic and social cohesion is a reality for everyone and until the European social model is developed, the real Europe, Madam President, ladies and gentlemen, has not yet been built.
We do not expect all of these issues to be resolved at this Lisbon Summit. We say this with the realism of people who know - and who want this situation to continue - that social policy and its application should remain a matter for the Member States. Given these circumstances, coordination is the path we should follow in order to obtain the maximum common benefit from various interlocking institutional processes designed to develop the social policies that the EU already has.
Nevertheless, and with this I will conclude, we do not want the Lisbon Summit to restrict itself to being the kind of summit where the emphasis is on the analysis and diagnosis of social problems and where conclusions are not followed up with action. The peoples of the EU' s Member States expect answers and want action, rather than conclusions and empty words. Our hope is that the Portuguese Presidency will understand the political significance of this distinction.
Madam President, Mr President-in-Office of the Council, Mr President of the Commission. no one could possibly obejct to re-establishing the conditions for full employment, triggering a dynamic for growth, or pushing the nations of Europe to the forefront of the world economy. But we must surely oppose some of your policies, some of your principles, and a certain economic fundamentalism. The treaties have already awarded you far too many powers and far too much scope for action in the field of trade and the economy, with the disastrous consequences which are evident in all areas, and can be ascribed to your ultra-liberal and internationalist policies.
You declare yourselves to be concerned at the fate of the millions of poor and unemployed whose situation your policies have in fact done much to create. Unfortunately, nothing is changing and nothing is going to change. You intend to pour oil on the fire and apply the same ill-advised methods and the same economic principles to areas which have, until now, escaped your grasp: education, wage policy, direct taxation, employment law, social protection, social assistance.
The most extraordinary thing in all this is that this socially regressive policy has in the main been implemented by left wing governments of varying hues - pink, red, green - who advocate social justice during electoral campaigns, but orchestrate widespread social decline once in power.
I must at this point stress our conviction that there can be no social policy nor full employment policy without national and European preferences, and without protecting our markets from fierce international competition.
It is our obligation to put Europeans first when it comes to employment, social protection, policies relating to the family, and retirement policy. Your globalisation of the economy is neither necessary nor inevitable. This globalisation has been forcibly imposed by the only superpower to have survived the cold war and by multinational companies which are becoming economic superpowers in their own right and who can subjugate to their economic will states, nations and peoples who are quite unable to protect themselves.
You are thus acting as accomplices in this process. You are facilitating it, collaborating with it, and are in fact orchestrating, despite your declared intentions, the disintegration of our social welfare systems, precariousness, and social decline.
The European social model runs the risk of not being able to cater for this globalisation of the economy, especially in its current form which operates with no regard for specific social issues nor the specific national characteristics of individual States. Your ultra-liberal headlong rush is thus surely not the solution to social problems, precariousness or employment problems faced by tens of millions of European citizens.
Mr President, the Lisbon Summit will produce a further string of fine words to dazzle us with. The words will be welcome, but the basic problem is that we have an Economic and Monetary Union which attaches more importance to fighting inflation than to promoting employment. The Central Bank has said that price rises should always be kept below 2%. The Stability Pact says that the budget deficit must be no more than 1% in ordinary years. There is no requirement that unemployment should be below 5% or - better still - below 2 or 1%. It is public consumption and the price of money which definitely must not rise. You might think that a country would wish to limit unemployment by means of public investment, but that is prohibited. It is more important to stick to the holy cow of monetary policy than to find jobs for the unemployed. I, on the other hand, think it is more important to take account of families' finances and to ensure that dad comes home with a wage packet instead of a redundancy notice. So too did the Danish Government which came to power in 1993. In 1992 we had 9.2% unemployment, both in Denmark and in the eleven countries of the good old EU. Between 1992 and 1998, unemployment in Denmark fell to 5.1%. In the EU, it increased to 10.9%. In Denmark, we have had combined growth of 20%, compared with 10% in the EU. If the Danish Government had acted in the same way under the present dispensation, it would have been downright illegal and unconstitutional because the budget deficit was 3.9% at that time. Now, Denmark also has an actual budget surplus because those who exchanged their redundancy notices for wage packets also began to pay tax instead of drawing benefit. I believe that the EU' s prime ministers ought to study the Danish example when they meet for their tête-à-tête on the economy in Lisbon. We need a change to the EMU Treaty instead of a further string of fine words directed at the unemployed. My group hopes that Danish voters will decide to keep the Danish krone when they take part in the referendum on membership of EMU on 28 September of this year.
Mr President-in-Office, I listened to your speech with great interest and it is obvious that in overall terms, no one here today could fail to agree with what you have said. You have made statements of intent, which correspond to the vision we all share of the problems of jobs and of Europe in general. From this point of view, we must also think about one of the objectives for the Lisbon Summit that you mentioned, namely combating the political deficit in Europe. It is precisely because I think that if we continue to do nothing but make broad statements of this kind, we will find it hard to overcome this political deficit, that I would like to ask you a few specific questions in order to try to understand what policy will be implemented under your presidency after the Lisbon Summit.
My first question, which is a very direct one, is about an institutional issue which we now have the opportunity to discuss with you for the first time as President-in-Office of the European Council. This concerns the most serious political problem we have had to face in recent times - the problem of Austria. The question that I would like to ask very clearly is this: are you representing 14 EU countries here or 15? This is a perfectly sensible question because as President-in-Office of the European Union, you have worked and acted as the spokesperson for bilateral decisions between states. From this point of view, this question is perfectly sensible and requires the clearest possible answer.
I think that in institutional terms, it is an extremely serious matter that we are moving towards replacing collegiate decisions, which the European Union is bound to observe under the Treaty, by means of bilateral decisions between governments. I am not talking about the causes of the Austrian issue. I am talking about the serious precedent that we might be setting if today we replace the collegiate procedure stipulated in the Treaties by means of bilateral decisions, in this case aimed at one particular country, because tomorrow we might adopt the same approach towards a different country or countries. That is my first question.
My second question is about the Employment Summit. I firmly believed, particularly because I attended the discussions on including the employment problem on the Council agenda, and on the European Union agenda, that the original idea of the Employment Summit was to combat the problems, not of the new knowledge-based economy, but of the old European economy, the problems of unemployment in factories, dockyards, iron and steelworks, and that these were the employment problems which were originally due to be on the Employment Summit agenda. It is therefore perfectly reasonable to raise the question of whether, when we talk about the problems of the new knowledge-based economy and of the new digital economy, which, as far as I know have created unemployment rather than employment in Europe, we are not replacing an inability to deal with the problems of unemployment in the present by what has largely been - and still is today - empty rhetoric about the problems of employment in the future... No one understands better than us the crucial role that the Internet, the digital economy and the knowledge-based economy have to play, but these issues were not what the Employment Summit was originally intended for.
Mr President-in-Office, you concluded on a vaguely ideological note, which is fair enough. If this is the Social Democrats' policy for the economy of the future, then I would like to remind you that one of the most serious problems of the Internet economy and Europe' s lagging behind is the lack of entrepreneurial spirit in the education system, in the behaviour of governments and in the way the institutions function. This is what we must counter if we are to guarantee the knowledge-based economy of the future.
Mr President-in-Office, first of all, I would like to welcome you to the European Parliament, particularly as your presence here symbolises what the Chairman of the Group of the Party of European Socialists has already referred to. By that I mean the political symbolism of the fact that during your tour of the capitals, you have also come to listen to the European Parliament. This is not the first time during the Portuguese Presidency that there has been a different and politically stimulating relationship between the Council and Parliament, but this is a significant gesture which, as my friend and colleague Mr Barón Crespo noted, we were delighted to note.
Our position is clear: we support the Portuguese Government' s initiative. We support it because it is a serious initiative and because of its substance, both in terms of strategic objectives and in terms of other objectives with which we agree.
Furthermore, the way in which this European Council is being prepared is a good illustration of this. Firstly, there is the seriousness and depth of the document presented in January. Then, there are the various preparatory conferences and the contributions that both business and union leaders are making towards this summit. In particular, there is the latest contribution to research that was made at the recent meeting which brought together Nobel Prize winners and Ministers for Science and Technology. This shows that the Portuguese Government is preparing for this Summit seriously and is paying a great deal of attention to its substance.
However, we also support the initiative relating to the summit' s main objective, which has already been mentioned. We do so because for the first time, it is not only putting the issue of employment and social issues at the centre of the European debate but is once again suggesting that "achieving the objective of full employment" is in the realm of the possible. For years, many people have said this was impossible, that in modern society it would never again be possible.
My congratulations, Mr President-in-Office, for making this issue topical once again without rejecting social cohesion and values which we hold to be fundamental, because they are not only at the heart of the founding project of the EU, but they are at the heart of our civilisation and, above all, of our understanding of the need for solidarity between all Europeans.
Something that we said here in January and that I would like to repeat is that we must not be satisfied with this strategic objective being the priority of one presidency, a priority for just six months. We challenge the Council and the Commission once again to include it, not as a priority for six months, but as a goal for the EU, as important as the goal of enlarging or deepening the European Union. Only in this way will it be able to match the degree of seriousness with which the presidency is preparing this Special Summit. I congratulate you, Mr President-in-Office.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I should like to express my delight at the fact that a bullish agenda has been set for the issues of employment and economic development at the Lisbon Summit. It is an agenda which emphasises that it is a strong and dynamic economy and increased competitiveness which will secure the objective of higher employment in the EU. The fact that the EU lags so far behind the United States with regard to research, job creation and the development of new technology gives pause for thought. A joint effort is needed to strengthen research and development, including research in connection with information technology, and there is a need to strengthen the internal market and to create the necessary conditions for receiving the full benefits from the new technology and for developing trade via the Internet. It is right to focus upon access to, and use of, the Internet by public officials and by the education system and to create what has been called "the learning society" . It is also only right to concentrate upon access to venture capital and otherwise to reinforce the position of small and medium-sized businesses.
In its discussion paper for the Summit, the Commission set quantified objectives for developments in the field of employment, including women' s employment, and for the fight against unemployment. In the same paper, the Commission also set the objective of mitigating the problems connected with poverty in Europe over the next ten years. I think it is only right to place the emphasis on common objectives, for countries' actual policies in this area will, and should, be different from one another. Some EU countries - mentioning no names - are struggling with high youth unemployment. In other countries - for example, in my own country, Denmark - youth unemployment is very low. Indeed, there is an outright struggle between employers and educational institutions to attract young people. There are differences between the countries when it comes to problems, systems, culture and tradition, and there should therefore be differences in the methods chosen in order to achieve the common goals of increased employment and reduced social exclusion. With the exchange of experiences and ideas as part of the Luxembourg process, employment policy is designed in such a way as to ensure that this will, in fact, be the case. Even if the problems we are facing over the next few years regarding both employment and social policy have a long list of features in common and therefore also constitute common challenges, it is as individual nations that we must solve some of these problems. However, it is also very important that countries should not work at cross purposes when solving the social problems in question but, on the contrary, that they should cooperate and provide each other with inspiration. I would say that it is important that we should aim to achieve common objectives, but that it is also important that individual countries should retain their responsibility for, and sovereignty in, establishing social and employment policy and that we should have a certain degree of competition between systems so as to ensure that social and employment policy is shaped in a progressive and dynamic way.
Mr President, as representative of Flanders and on behalf of - what I would call - the nation regions, embodied in the Group of the Greens/European Free Alliance, I was touched by your appeal for a powerful European approach, where the fifteen Member States do not try to gain power but where the power of cooperation increases. You pointed out that there are fifteen different public opinions, but, in fact, there are many more than that. There are, after all, huge differences within the Member States. Coming from Belgium, I do not need to point out that there is a difference of opinion between Flanders and Wallonia, or between former East and West Germany?
Furthermore, our public opinion threatens to become polarised as a result of globalisation. Where there used to be a discrepancy between the haves and the have-nots, there are now those who can keep up as opposed to those who cannot or those who drop out of society. This is a very serious risk. In Europe, everyone should be able to keep up. Every region should be able to keep up and everyone must be able to take part in the knowledge-based society.
More so than in the past, Europe will need to be able to draw on the realities of these regions so that their strengths can be applied in the best possible way for creative purposes and for a more realistic employment policy. We have had to establish that, despite the many investments being made in structural funds, the unemployment figures still vary greatly. I would therefore advocate networking regions, more so than a Europe in which each Member State stands on its own dignity.
Mr President, Mr Guterres, Mr Prodi, ladies and gentlemen, it is pleasing to hear the Commission and the Portuguese Presidency declaring full employment to be an aim of European policy. I agree that this should be so, but to be successful in the future a model of full employment requires, above all, professional and socially secure jobs. We need to structure the economy and the world of work in such a way that gainful employment becomes worthwhile. You are relying mainly on further deregulation in the internal market, on the Internet revolution and on e-commerce and e-business to be job machines. This policy will not allow you to keep your promise of full employment. Economic reforms such as the liberalisation of the internal energy market have led to stiff competition and numerous mergers. This has cost jobs and the trend is continuing.
As early as the mid-nineties, Mr Bangemann promised a huge increase in jobs due to the information society. The result is sobering. The growth in media, mobile radio communication and software was not able to compensate for the job losses in the telecommunications sector and in the electronics industry, and for the rationalisation resulting from the introduction of information technology in other sectors of the economy. When I see that many companies engaged in e-commerce admittedly have huge market capitalisation, but that their actual business is constantly making losses, this does not necessarily make me feel any more optimistic.
E-commerce and e-business certainly have a great future. But their contribution to employment growth is overstated almost religiously by their proponents. That is why I believe that we need a different policy mix for a new policy of full employment. That means, firstly, greater easing of monetary policy, a budgetary policy designed to strengthen investment in expansion and in the future, and a wages policy geared to productivity, so as to stimulate internal European demand and generate more jobs. Secondly, it means a strategy to make drastic cuts in working time and redistribute work between men and women. Thirdly, it means more state support for employment in ecologically sound sectors of the economy and a suitably future-oriented innovation policy linked in particular to boosting small and medium-sized enterprises.
Fourthly, this is about an emancipatory labour market policy. This entails rejecting low-wage-sector strategies and work requirement models for unskilled jobs, because only a broad-based training initiative will allow us to produce a sufficient pool of qualified workers for the knowledge society, and to deliver environmentally efficient, social and cultural services. If we do not go down this path then we will undermine our future prosperity, our competitiveness, our economic productivity and the social cohesion of society.
Mr President, the European leaders will be primarily addressing three key issues when they meet in Portugal later this month.
Firstly, they will examine how best the European Union should equip itself to accommodate the broader effects of trade globalisation. Secondly, a closer examination will take place as to what initiatives should be implemented to avoid and combat social exclusion in our society. Thirdly, the leaders will bring forward new programmes to guarantee that the European Union is a leader across all elements of the changing and evolving information technology markets.
The world is becoming a smaller place in terms of market access and the term "global village" is not out of place. However, the arrival of globalisation will not and must not mean absolute and free market access for all products and services operating at this time. It is clear that each country has different priorities in terms of the different economic sectors it wishes to protect. That is clear from the completed Uruguay Round of GATT negotiations and will be evident in the World Trade Organisation talks which will be taking place over the next three years.
From the perspective of the European Union it is important that the deal secured by our leaders in Berlin last year, and endorsed by Parliament in terms of the future administration of the CAP for the period 2000-2006, is not reopened in any shape or form. Moreover, initiatives to promote cultural and linguistic diversity in Europe must continue to receive support.
We must not build a Europe of the haves and the have-nots. The European Union as an economic entity is very strong but there are still large-scale social problems which need to be addressed in a structured manner. We must continue to put in place comprehensive training programmes for the youth and long-term unemployed in both urban and rural areas within Europe. The European Social Fund and national governments must continue to finance drug rehabilitation programmes, to promote higher standards of adult literacy and to work against early school-leaving.
Mr President, a well-functioning labour market which strikes a sustainable balance between supply and demand is a widely cherished desire. It is therefore understandable that long-term, high unemployment within the European Union is high on the agenda of the European Summit in Lisbon. But it is questionable whether it is justified to elevate employment policy to European policy in this way. Despite satisfactory economic growth, the drop in unemployment is stagnating. A number of Member States with high economic growth are facing an overstrained labour market and rising inflation. Other Member States are experiencing limited growth, widespread unemployment and fixed prices. Specific instruments, such as interest rates and the exchange rate, are no longer at our disposal. The fact that Member States are at different stages within the economic cycle nonetheless requires measures specific to each Member State. Is the Council acting upon this? And if so, what measures does the Council Presidency have in mind? No one is expecting labour-intensive industries to flourish within an overstrained labour market. But is this reflected in the policy? Has a decision been made in favour of selective growth in such policy? And are people prepared to allow the areas suffering high unemployment to benefit from this growth in labour-intensive industries? If the Lisbon Summit is serious about fighting unemployment, then we will need more than generic measures. It is important to take the work where unemployment is at its highest. It is a gamble to expect that the unemployed will go where the work is, especially in the case of cross-border labour migration. This may result in the further depopulation of certain disadvantaged areas.
Mr President, with the launch of the common currency, we have not made life any easier for ourselves by abandoning monetary, economic instruments specific to Member States in order to control the economic cycle. I can imagine that Great Britain, Sweden and Denmark will think twice before embarking on the euro adventure. It is therefore essential to reach sound, sustainable agreements at the employment summit in order to stamp out the evil of unemployment, obviously taking into account the principle of subsidiarity, because at the end of the day, it is in the individual Member States that the problems need to be tackled.
Mr President, I would like to extend warm thanks to Prime Minister Guterres for his account and the clarity of this account. My main question relating to this is, what is actually new? Of course, we have in place macro-economic cooperation, the so-called Cologne process, and we have a process for employment, the Luxembourg process. What will this Summit actually add to this?
What is new, of course, is social protection. This, in fact, has hardly been dealt with at Summit level and is, in my opinion, a very important topic of discussion. I think that it is easy to identify the lessons which can be drawn from the Luxembourg process and to declare them applicable to social protection. I do wonder why public health cannot be mentioned in this respect. It is, after all, a key element of social protection which is rather in crisis and which, in fact, costs a great deal of money and is essential to a great number of people. However, apparently, the Council is not ready to discuss it at this stage.
Mr Barón has caused me some concern by saying that the programme which your are presenting, Mr President, is in fact a socio-democratic programme. I went over your speech again in my mind and I think, in actual fact, that it contained one point which had a strong socio-economic bias. It was the point in which the macro-economy is arranged such that it will lead to employment. It is, of course, a fact that a sound macro-economic policy will automatically result in an improvement in the employment situation. We have experienced this. But on the other hand, the sound rule of macro-economics should not be misused by pinning it down too much. Indeed, you will then end up in a situation which a great many economies under socio-economic and socio-democratic rule have experienced - and are still experiencing - where eventually, employment becomes the victim of bad macro-economic policy. This should not happen. I do hope, therefore, that the Prime Minister does not suggest abolishing the macro-economic policy which we have pursued over the past couple of years and which has been very successful - or at least changing it such that it is no longer effective.
Finally, Mr President, I have a problem with the Portuguese Presidency' s documents and also to some extent, but less so, with the Commission' s documents. It is their defensive nature. We have a few countries in Europe, including Denmark, the Netherlands and Ireland, which rivalled the United States in terms of sound performance in the field of employment. So it is possible for Europeans to match this. There are other countries which appeared far less capable of doing this. It is then far more sensible to find out why some countries or regions are doing so very badly, rather than saying that we are underperforming compared to the United States. I think that, overall, this is not the case at all, especially if we take into account the fact that the internal market has only been in operation since 1 January 1993, which is a relatively short time.
Mr President, Prime Minister Guterres has been most convincing. The proposals made by the presidency mark a clean break from the usual Community jargon. The citizens of Europe do not want a theological debate, they want to see tangible action.
According to Professor Fitousi, the most serious deficit currently threatening European society is the deficit of the future. Many of our fellow citizens are fearful of a future that been starkly portrayed to them for the past two decades. The most minor of accidents is depicted as an irreparable ecological disaster. Science is often demonised, with the result that fewer and fewer young people choose to study science. People are asked to be flexible, and to embark on the breakneck quest for productivity.
Europe has indeed become highly productive, and would not otherwise be the world' s leading exporter. Nevertheless, the predominant rhetoric always centres on wage restraint. According to current dogma, salary increases must remain well below increases in productivity, or inflation will rise again. It would seem that the exorbitant profits made in the casino that is the international finance market have no impact on inflation.
I am not making the case against stability policies nor against necessary structural reforms. The completion of the internal market, and the surplus of transparency, and thus of competition, stimulated by the euro mean that a good many adjustments will have to be made. New technologies will change the shape of a good many professions. Electronic commerce will cut out many middlemen. Most people would be willing to accept these changes were it not for the fact that the only prospects they are being offered are ever increased precariousness and ever reduced social protection.
Europe currently has everything it needs to re-establish sustainable growth, which is yet another reason for associating a more ambitious social goal to our economic and monetary objectives.
The Union has always succeeded when it has set itself hard and fast objectives. The internal market, Economic and Monetary Union and the criteria relating to this, and the action plans which emerged from the Luxembourg summit have yielded tangible results. The idea is to go one step further, to set joint growth objectives that lead towards full employment and the creation of a code of European social law....
(The President cut the speaker off) I still have many points I would like to make. Mr President, we place our trust in you.
Mr President, I should like to thank Prime Minister Guterres for his very committed speech. I too regard globalisation and the rapid changes that are under way as the major challenges, and I also think that they will only succeed if the people of the countries concerned are involved. I was therefore very pleased with the Commission' s document for the Lisbon Summit with its two main messages. The first of these - I am tempted to say - is the usual stuff about the economy, but the second, and rather more important, is that we should reinforce the European social model by investing in people. The main message is that the individual should be at the centre of the EU' s policies. I completely agree with this main message and I also agree with what was said about social cohesion, but I should like to warn against the idea that cohesion of that kind can be created by riding roughshod over the individual countries in an attempt to create uniformity. We have our own approach in Denmark, as Jens-Peter Bonde emphasised, and other countries have theirs, as has also been mentioned. What is crucial is that the individual Member States and the EU should respect the fact that there can be different methods of solving the problems concerned. I therefore hope that, in future, matters will not be negotiated in such a way that Denmark will be forced to use its veto in connection with the intergovernmental conference and discussion of the social systems. I hope, rather, that we shall have negotiations in which each country is accorded equal status and thus arrive at results we call all support. Another reason why I am saying this is that we ought to have something on the agenda in addition to comparisons with the United States. We must never for a moment forget that our greatest task in Europe is a healing one. By that I mean we must not lose sight of the development perspective. I want to end by saying that social cohesion is to be created both in the individual countries and in Europe as a whole, but that this will not be achieved if the individual countries do not continue to be cohesive within themselves for many years to come.
Mr President, ladies and gentlemen, I am particularly concerned about the information and knowledge society which is supposed to be promoted during the Portuguese Presidency. Anyone who, at a time of mergers and rationalisation, wheels out the jobs argument to legitimise new technology needs above all to be clear about one thing: a just distribution of all the forms of work necessary to society can never be brought about by new technology alone. To achieve that, we first need an initiative to redistribute work by radically cutting working time and sharing out the work of reproduction differently.
These proposals are not new but they are becoming more topical. Why? Because so far the debate on the information society has completely ignored the fact that only an elite with good technical training benefits from it! To prevent a repeat of the promise of prosperity for all thanks to technology, but without any change to social structures, we need a debate on power and the distribution of resources. Or have industrialisation, nuclear power and biotechnology led to greater justice in the past?
One important point is unfortunately missing completely from the debate, despite the fact that this House is otherwise so fond of consumer protection and mentions it so often. The right to data protection does not appear in the Euro Paper nor is it part of the current debate on e-commerce. I wonder what has happened to it! Or has the evidence recently supplied of the 'Echelon' global bugging system already been forgotten?
If we wish to remain credible in developing a European Charter of Fundamental Rights then the fundamental right to privacy must of course be included in each of our individual programmes, in particular where new technologies are concerned.
Mr President, I think it is extremely commendable that the Portuguese programme places such emphasis upon combating unemployment and that the objective is to banish all unemployment. Nonetheless, there remains an imbalance in the programme about which I am concerned and which I want to talk about. The emphasis upon the knowledge - or information - society in this programme, as in the different national programmes of which we are aware, does in fact lead to a concentration upon innovators, entrepreneurs, new companies and new industries. Education is to be put in order, a fiscal policy devised and venture capital arranged. In fact, everything possible is to be done to provide the innovators with everything on a plate.
My own experience of these industries, however, is that they are managing really rather well. In many cases, they have far too much capital, and in many cases they are spoiled. I have seen IT companies which are unbelievably spoiled. I think that resources should instead be invested in trying to prevent a split in society, a division of society into two sectors: the new economy and the old. Above all, integration mechanisms should be created. Perhaps what is most important of all is to create an infrastructure of such a kind that the industries which are not undergoing expansion have the chance to keep up and that population groups on the periphery can be involved. I therefore think there should be investment in computers for primary schools, broadband communications for sparsely populated areas, technology libraries for the public and a public sector which should not be impoverished but, rather, reinforced.
Mr President, the agenda for the Lisbon Council, which is to be held on 23 and 24 Match, is liable to induce dizziness.
One sees references, albeit only in chapter headings, to the Europe of innovation and knowledge, structural reforms, competitiveness, the European social model, employment, social cohesion, macroeconomic policies and sustainable growth. It is not surprising, given all this, that the numerous contributions made by the presidency of the Commission and by the Member States tend, for the moment, to be spread too thin.
This exercise could end in one of two quite different ways - either enabling the vast exchange of stimulating ideas, which each party would then attempt to apply at national level, with the possibility of joint initiatives in the new field of electronic trade - and this would not, at the end of the day, be such a bad scenario - or with the Council setting its heart on parading results in terms of the transfer of skills to Europe, which would entail increased centralisation and bureaucracy, which is to say exactly the opposite of what is required.
Reading the preparatory documents gives rise to certain fears in this regard. These documents state that - please excuse the jargon, but it is not of my own making - there must be greater convergence between the Cologne process on the coordination of macroeconomic policies, the Cardiff process on structural reforms and the Luxembourg process on the coordination of employment policies, and a collateral enrichment of the content of the employment pact and of the multilateral monitoring of budgetary policies.
But how can we guarantee greater convergence of all these vastly different processes? The conclusion of the document issued by the presidency on 12 January holds the key. We must revise the broad guidelines of our economic policies - which at present only have the status of an annual recommendation from the Council to the Member States - with a view to amplifying their scope and above all, consolidating their status as a 'framework document' . It would appear that here one should take the word 'framework' as having the dual meaning of 'synthesis' and 'obligation' .
Mr President, are we not, with these blanket documents, going down the path of reinventing the broad strategic guidelines? One may well wonder, particularly after reading the French contribution, which crowns them with interventionism, proposing that a whole range of national policies be coordinated in Brussels, such as those on employment, social protection and SMEs, and accompanying them with a vast array of statistical indicators, for which monitoring will have to be arranged.
Centralised guidance of this nature would result in further infringements of subsidiarity, increased standardisation of details, and a more restrictive coordination imposed on countries whose circumstances differ, which is to say, eventually, in new inflexibilities which would exacerbate the inelasticity of the single currency.
In our opinion, the aim of the Lisbon Council should in fact be to iron out these inflexibilities, to promote flexibility and the ability to adjust, and to exchange positive national experiences with a view to fostering the creativity that can only flourish when peoples are given freedom of choice.
Mr President, Mr President-in-Office, ladies and gentlemen, in the speeches which we have heard a noble aim has been mentioned, that of we Europeans becoming competitive with the United States, of developing ourselves into equal partners with the United States.
If we consider our gross national product, that ought actually to be possible. If, on the other hand, we look, for example, at the issue of filling top posts - when it is a question of finding a new Managing Director of the International Monetary Fund - and see how the Europeans behave towards the Americans, then without a doubt we are still a very long way from this equal partnership.
We now need to ask ourselves why this is the case. Of course there are sectors of the business world, including the new media, in which we occupy leading positions. Here I need only mention mobile telephones. We have banned them here in the Chamber, rightly, because they are instruments of torment. At the same time, however, they also make life much easier for many people because they create jobs.
And in Europe we are world leaders in this field. Why? We are world leaders because we managed to adopt a common set of European rules; early on we decided on a common European standard which today has become a world standard. This means that if we in Europe get our act together in good time then we will also be competitive in this field of new technologies.
Where then do Europe's shortcomings actually lie? I believe, Mr President-in-Office, that we cannot eliminate the shortcomings by setting up more observatories as is planned at present. I believe that these observatories create a handful of jobs for officials, but that they do not create any jobs in small and medium-sized enterprises. We in Europe are deficient where training is concerned. This is shown by the fact that where the new media are concerned we are having to import from countries outside Europe. Europe lacks, as has already been stated, entrepreneurs and entrepreneurial spirit. There are too few young people who are willing to take the risk of being self-employed.
The way in which we structure our work and the way in which work is organised is not flexible enough. Establishing additional rigid rules - such as, for example, introducing a rigid 35-hour week in France - can, I admit, create jobs in the short term, but I am convinced that in the long term it damages our competitiveness and thus destroys jobs.
In Europe we are also still a long way from a common domestic market. We have 15 domestic markets and a common European internal market. For electronic commerce we need common, clear, European rules. We need a European patent at a reasonable price; we do not have that yet either. This European patent is so expensive that it is not competitive with other patents. We need the European company legislation, and not least we need to adapt our social security systems to the new reality of a common Europe, because this too forms the basis of what we call the social model, namely a social market economy for Europe.
Mr President, I should like to thank Mr Gutíerrez for his speech tonight and also for his Lisbon initiative, which is very important to us. If we are honest, we must admit that it has been a very long road from Luxembourg to Lisbon, and that really now we are looking for concrete achievements, for something to genuinely come out of this Lisbon Summit.
We have a lot of Europeans in the gallery here with us this evening and I wonder what they make of our discussion here this evening. I would like them to take away with them this evening the idea that the institutions of the European Union are now embarked upon a genuine process, which will lead to full employment once again in the European Union.
There are many challenges involved with creating that full employment. Some of those challenges will be very difficult to overcome, but the important thing is that we have to turn the rhetoric of what we have been saying for many, many years - about full employment, about a socially inclusive society, about a society that is based on innovation and knowledge - into reality. This is the great challenge, the great importance of Lisbon.
I just want to dwell on one or two key aspects that will help us realise that goal of turning rhetoric into reality. Firstly, there is the commitment to having genuine benchmarks, a genuine process of peer review, to the setting of targets, of genuine targets that we can achieve, to governments agreeing to embark upon what is quite a brave process of saying: 'yes, we will allow ourselves to be marked against each other, we will allow ourselves to be marked against the rest of the world' .
That really is a brave decision, because some Member States will clearly find themselves towards the bottom of the league table, which is something nobody likes. But this is important if we are to have a genuine achievable outcome from this Lisbon Summit rather than perhaps setting off down another road - a road which I know Prime Minister Gutíerrez does not want to embark on, because he actually wants to see something achieved in the process of the Lisbon Summit.
There are other areas that we must look at. One of these is the challenge of creating an e-Europe which involves all its citizens and does not leave anybody on the wayside. Another is the process of actually having a genuine single market - which we still do not yet have - and skills training that will be the key to delivering that innovative and knowledge-driven society.
There are tough choices, but once again in the gallery here tonight, I would like those people listening to this debate to take away with them the belief that we are going to actually have a society based on full employment, that the road to Lisbon will be the end of our journey, and that some concrete results will actually come out of it.
Mr President, while the heads of state of the European Union are preparing for their meeting in Lisbon, where they will discuss employment, economic reform and social cohesion, ABB/Alsthom, a European cartel if ever there was one, has revealed in no uncertain terms the truth that hides behind the empty words uttered by policy-makers. This cartel, which is one of the most powerful in Europe and generates considerable profits, is planning to shed
10 000 of its 54 000 employees, which is to say one employee in five, and to close six plants, which would be disastrous for the regions concerned.
The contempt that ABB/Alsthom and their ilk have shown for the most fundamental interests of society is appalling. On behalf of the Members of Lutte ouvrière, I express my solidarity with the workers at ABB/Alsthom and with workers at all large companies who are fighting against the unacceptable. We condemn the attitude adopted both by the Member States and by the European institutions in refusing to take any binding measures with regard to industrial groups which make workers redundant while at the same time growing rich, like Alsthom, for example, on orders received from the State. I maintain that prohibiting the redundancies planned at ABB/Alsthom on pain of legal seizure of assets would be a basic measure of public decency.
I welcome the new strategic goal of making Europe the most dynamic and competitive area. Who could challenge such an ambition? I have to say, however, that dynamism and entrepreneurship as well as social cohesion are a very ambitious target, not to mention the creative tension between those two objectives. I hope that we will achieve them, but I sound a warning note.
I note another ambitious objective of playing a proactive role in organising cyberspace. I cannot help thinking this is more a case of closing the stable door after the horse has bolted! I welcome the emphasis on bolstering research and development in Europe, on developing content industries and on speeding up broad-band networks with all that is involved as part of working towards a knowledge society. Actually, I would prefer to call it an information economy because it is the economy aspect which is the most important.
We live in the time of IDEA - the Internet digital electronic age. That sums up what we are trying to achieve on the e-side, the electronic side, of life. But I welcome the fact that this summit is aiming also at a wider emphasis on reforms of our economies in Europe to improve competitiveness and innovation. That must be right. We cannot just focus on the new economy. We must pay attention to the old. I look forward to hearing more detail about the European Charter for micro-enterprises - that should be very interesting when it comes forward.
One of the priorities which has been identified under the Cardiff process is to improve the sensitivity of the financial markets to the value of intangible investments and investments in knowledge. That has been achieved possibly beyond the wildest dreams of people a few months ago. It can be seen in the phenomenal growth in the stock markets of Europe in the value of dot.com companies and just recently in the major changes in the composition of the FTSE 100 index in London. I cannot help thinking however that although these values have gone sky high and we may expect the bubble to burst, nevertheless the underlying structural change in our economies is here to stay.
Mr President-in-Office, you have made us in the European Parliament eager to leave for Lisbon already. All of us can only hope that the Special Summit is able to live up to the high expectations which people have of it. Because, as you have already stressed, we do not need one more process after another, one procedure after another; rather we need action by which the people of the European Union can measure the benefits and added value of what the European Union does. That is also why you have rightly drawn together employment, economic reform, growth and social cohesion and made them issues for top-level action. It is important for all players in the governments and in the Commission to be pulling in the same direction towards full employment. Then it will also be possible to convince all economic policy-makers of the need to conform to agreed behaviour, which so far they unfortunately still have not yet done.
Europe need lament neither over the success of the US economy nor over the strong dollar if it does not learn any lessons for itself from it. Reforms of financial services, services capital and labour markets are certainly useful and necessary. But they alone will not give growth the stimulus it needs to enable long-lasting growth, effectively generating jobs, to be organised at a high level. We were forced to experience this several times in the nineties.
An average productivity increase of 2% requires a growth rate of 3.5% for full employment to be able to be achieved within ten years. This scenario has moved into the foreseeable future. That is why full employment actually needs to be right at the top of the agenda. We need to set a growth target of at least 3%. The aim of full employment cannot be achieved by economic policy alone. The Europe of innovation and the information society also need to be commandeered to reach this target. We are a long way from it today.
We must also recognise that we need another type of economic and financial policy. It is simply unacceptable for shareholders or directors of plcs to be the only ones who decide on jobs, the economy and share prices. When 13-year-old school children play on the computer after school at restructuring their parents' share portfolios, then this has more to do with toy casinos than with responsibility. I think that the Special Summit in Lisbon will herald responsible economic planning in the European Union.
Mr President, Prime Minister, President of the Commission, the Portuguese Presidency has presented an ambitious programme for the Special Summit. Congratulations! I also welcome the support which Portugal is receiving from the Commission, not least through the communication which seeks to develop the Community into an information society for everyone.
The comment made by the Christian Democrat Prime Minister, Jean Claude Juncker, at the employment summit in Luxembourg in 1997 also applies to the Lisbon Summit. He said that it must not be a literary convention, referring to the numerous non-binding declarations made at many summits. In adopting the Luxembourg Process the Heads of State and Government achieved tangible successes. Since 1997, however, the really significant results have failed to materialise.
So far, the Cologne Employment Pact has not been able to be invested with sufficient content. In addition, the macroeconomic dialogue lacks the participation of the European Parliament as an equal partner. Yes, some aspects of the Luxembourg employment policy guidelines have not been applied rigorously enough by the Member States, in particular, for example, in the field of lifelong learning, as the 1999 Joint Employment Report noted.
In information technology, in particular, some European countries lack qualified workers, as Mr Suominen emphasised. Rather than 'importing' them from third countries, it is better to invest accordingly in vocational training and further education, to invest in human capital. This is the most effective way of reducing unemployment. The most important objective of the Summit must be achieved as quickly as possible, and that is to improve the competitiveness of the European economy. In this context the Ciampi Group also mentions the European company statute. It puts the loss to the economy of not having a statute of this kind at EUR 30 billion a year. We do not want the basic unrefined European company model. We need this European company to come supplied with minimum standards of worker participation. Our social policy goal is not of course the basic unrefined model of the market economy either, but a social market economy built on the European model.
We should also judge the success of the Lisbon Summit on the contribution it makes to achieving this goal.
Mr President-in-Office of the Council, do you know how Archimedes expounded his theory of the lever? He would say, 'Give me a fulcrum and I will lift the world.' In Lisbon you will clearly be trying to lift the world or, in any case, our world, the world of Europe. As for the lever, you have described all the appropriate mechanisms in your exhilarating proposal, which is exciting in so many respects. That simply leaves the fulcrum.
The fulcrum is provided by resources. You find yourself before a House some of whose Members can still remember what I will refer to as the 'White Paper' syndrome, which is to say the remarkable initiative instigated by Jacques Delors that was torn to shreds by the 'accountants' at ECOFIN. We would not want the same misfortune to befall you now, as the programme that you have presented to us is so exhilarating that it could energise Europe and provide it with the future alluded to by Mr Goebbels. Nevertheless, you will have to have the means at your disposal, means which, I fear, you are somewhat lacking at present. It is thus up to you to create them. The straitjacket of Agenda 2000 will not provide you with the requisite means. You will thus have to encourage your colleagues to see to it that the proposals you make to us are going to be financed.
Just one example - and it is one of the mechanisms central to your proposals - is that of the information and knowledge society. It is clear - and you explained this very well - that the social divide is a fundamental problem that we must eradicate. There is no need to add to this what I will call the digital divide. Indeed, to whom will you offer this information and knowledge society? To an increasingly aged or ageing population, to a population which, despite everything, is still poor, and to a population which is becoming, alas, less and less well educated. You will thus have to adopt a bottom-up approach if you do not want this knowledge society to amount to little more than the pursuit of profits by a number of successful and necessary new firms. This is not your objective.
Unfortunately, there is one component missing from the mechanism that you have envisaged. I refer to the public services. The public services have played a key role throughout the entire existence of our European social model. It is true that the era of monopolies is past and that the Commission has initiated a process of liberalisation, of introducing competition into some public sectors in order to modernise them and improve their efficiency. But we cannot stop there. We must now define more clearly, within the context of competition and the information society, the principal public service roles of tomorrow as applicable to public undertakings and to private companies in this sector. What is needed, in this regard, are stronger measures, which do not yet feature in the Commission' s work programme, but to which you could give some impetus. This, it seems to me, would send out an extremely important signal.
Lastly, this knowledge society hinges on research and development and I would like to applaud, at this juncture, the Commission initiative that aims to create a European research area. Mr President, the Commission and Parliament will nevertheless have need of the Council in order to secure the requisite resources to create this European research area. The framework programme will not suffice, it will have to be boosted, and its broad guidelines modified. This is a major task, but we are relying on you to see it through.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, you have spoken, Mr President, of a political deficit. I believe that the proposals you will put forward in Lisbon, which should help to merge these infamous broad economic policy guidelines, these 'Employment' guidelines, to form guidelines for the European policy on growth and employment, mark a step in the right direction. They are a tool for political decision making.
And yet they incorporate institutional measures whose influence we will be able to assess in the medium term. They will bolster the role of the European Council in the decision-making process. What we are doing here has certain implications. Let us assess its impact on the set of decisions that we will take when we have to discuss the reform of the General Affairs Council. And then, underlying this decision-making process at European level, there is another crusade to be fought, and one which each of us must embark upon within our own Member States, since it is pointless laying down fine policy guidelines if the budgetary discussions that we enter into within our Member States fail to accommodate these guidelines. It is up to each and every one of us to work on this.
One can but welcome the ambitious objective which you have set, within the ten-year strategy you propose, of lifting the taboo on the notion of full employment in the European Union, and of providing us with the means to do so by setting a quantified target of 3% growth. But over and above that, as regards your objective of a knowledge economy, Claude Desama has just spoken of the contribution that public services can make to attaining this objective, although I myself would stress the importance of a strategy for lifelong learning. This calls for hard and fast objectives, but we are aware that these will not be attainable unless we base our proposals on genuine social dialogue, and I feel that we must also move forward in this respect.
Lastly, a final word on social cohesion. I am pleased to hear you stress this, since we do not want a society which swaps innovation for social cohesion. But we do not feel that social exclusion can be eradicated in a piecemeal fashion. It is a global project, and while the notion of target groups may constitute a staging point, it cannot provide a solution to all our problems in terms of poverty and social exclusion. We know that this requires a proactive approach and that we can count on your determination. We will offer you our support in Lisbon in laying down new guidelines for the European Union' s economic policy.
Mr President, along with my colleagues, I would like to welcome the very clear document that the Portuguese Presidency has given us today. I want to emphasise what I believe is the real challenge which will face you and your colleagues when you sit down at the end of this month to discuss the presidency's proposal: namely how to change our whole attitude and thinking about entrepreneurship, about encouraging people to go out and start the new businesses that we now acknowledge are the engines of the new economy. It is sad for Europe that it has actually needed the stimulus of the "knowledge economy" to realise what has been clear for the last decade or more, that our economy is not adequately geared towards encouraging those small entrepreneurs to come into the market, to take the risk to set up new businesses.
But it is not just the risk-takers who need to be encouraged. It is everybody who is in a job working in an organisation. In the new economy we want to give those people the opportunities to start businesses themselves; to go and work for the new growing businesses; to have more control over their working lives; to truly achieve their potential. Think how many people are working in large companies, not using all their skills, trapped in large organisations, worried about moving because they cannot take their pensions with them, concerned not least about unemployment. One of the keys to mobilising this type of risk-taking is to move towards such full employment that people feel they can take that personal risk.
However, I would conclude by asking: which is going to come first? Can we really achieve that full employment without unleashing that entrepreneurial talent? If we wait for that to happen, I fear the great objectives you have set before us will not be achieved.
Mr President, Mr President-in-Office of the Council, it is, I think, thanks to your and the Commission' s commitment that the Lisbon Summit can finally prove to be an ambitious and social summit where the European social model is at long last seen as a new driving force behind European integration and where full employment can become a concrete goal. But if Lisbon wants to become the summit of these political ambitions, it must also take on board methodology. I would like to draw your attention to three points, in particular, which seem essential to me if this summit wants to succeed as a major social summit.
Firstly, the method should be such that the employment strategy and the new coordination procedure for social security do not become subservient to a macro-economic policy whose only aim is stability. To me, Mr President-in-Office, this is a clear message that the Social Affairs Council must have as much clout as the ECOFIN Council and that political power must remain in the hands of the European Council itself.
Secondly, I would very much like to second your commitment to lay down clear objectives, regarding both economic growth and the level of employment. But I would like to add that, if Lisbon wants to become a real social summit, we must also be able to spell out our plans to modernise and reinforce social security. Here, too, we need standards of excellence and a Luxembourg process.
Finally, I support the European Commission' s intent to formulate an ambitious European poverty standard and to drastically reduce poverty within a ten-year period. I think it is important to formulate an objective in this respect, Mr President-in-Office, that is to say to challenge all Member States to stamp out social exclusion of all citizens in our society, not only children, but also their parents and the elderly. I wish the President-in-Office all the best in the pursuit of his ambitions.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the Special European Council in Lisbon on employment, economic reform and social cohesion is to pursue, as you have told us, an objective which is ambitious, very ambitious, at the risk of disappointing our fellow citizens, conscious as they are that decreeing full employment and the eradication of poverty in Europe cannot, in itself, ensure that this objective is attained.
But, when all is said and done, this summit will have a major benefit - that of outlining, in the wake of Cardiff and Luxembourg, a political desire for greater social cohesion, particularly as regards the 57 million people who are living in a state of poverty within the Union, including single mothers, large families and children, and whose numbers will in the future be swelled by other outcasts from society, specifically those people who will not have access to new areas of knowledge, since this will engender new social imbalances.
It would thus be appropriate to implement an economic and social policy which is firmly geared towards the future, in order to prevent the emergence of a digital gulf between the 'info-rich' and the 'info-poor' , which is to say, as one speaker has just put it, a digital divide.
It is for this reason that, while I feel that new technologies constitute a tremendous vector for socially-inclusive growth, they will only be so if they are taught from an early age, in that by 2010 fifty per cent of all jobs will be in sectors directly linked to information technologies.
I recommend that Lisbon Summit take three decisions in this regard: firstly, on a strategy for lifelong learning, with the establishing of an agenda for eradicating child poverty, both financial and intellectual impoverishment; secondly, on preparing European society for the European research area; thirdly, on implementing a working methodology and coordination procedure which is open and based on our social and economic policies, and is accompanied by concerted assessment of our national plans.
Mr President, there is an idea in the Portuguese Presidency's statement which I like very much. This idea is the notion that the strength of our European economy is rooted in the capabilities, imagination and creativity - quite simply in the knowledge - of the people in the European economic process. If we are to take this seriously, however, if the intention is for this really to become a political programme, then no additional justification is required for a policy of social inclusion, because participation in society would in itself be the strongest productive force in our shared economy.
If that is the case, Mr President-in-Office, then we urgently need common objectives. We need firm targets, the attainment of which it is possible to measure, in terms of both quality and quantity, for increasing employment rates, as for example was also recently proposed by the Commission. We need firm, joint, realistic targets for reducing the unemployment rate, as for example was also recently proposed by the Commission, to 4% in 2010. No longer must it be acceptable for the ECOFIN ministers to allow each other to celebrate consolidation successes at home while responsibility for the massive unemployment in Europe remains shrouded in mystery.
I wish you much strength, pledge Parliament's support and assure you that this Parliament will have more to say on the issues of economic and employment policy in the future, as the people of Europe also expect. That would give you another ally for your policy.
Mr President-in-Office of the Council, Mr President of the Commission, it is gratifying and encouraging to hear this House speak of a new strategic objective for the next decade. This objective consists of creating a European Union which, on the world stage, forms a more dynamic and competitive economic and social area, based on new technologies, innovation and knowledge, so that we are capable of increasing levels of economic growth, with more, and better, jobs and greater social cohesion.
It is clear that we must redefine the role of Europe in the world economy, creating a competitive Europe, opening the way to new and better jobs and organising this process with an appropriate strategy for social cohesion. The central role of employment and social policy, in the creation of this new society, is based on two factors. On the one hand we have economic efficiency, since, in this new technological context, the quality of human resources is essential. On the other hand, we have social equality, because, despite the economic upturn which we are witnessing, we still have an enormous degree of social inequality.
Unemployment, social exclusion and the danger of future imbalance in the social security systems, are problems which are exacerbated by the unavoidable challenges of globalisation, an ageing population, technological changes, demographic slowdown and the increasing incorporation of women in the workplace. Europe needs to achieve full employment. This full employment should be adapted to the society taking shape, with greater possibilities for its men and women. European citizens must believe in this project and this state of affairs. They must not see it as something abstract which we only speak about in Brussels or Strasbourg.
We are asking right now for a transition to a new society, to an economy based on innovation, and on the information and knowledge-based society. We must learn quickly, create new practices more suited to the new society and invest in technological change, but we must never forget the people or the institutions.
Lisbon will be a step forward and we must achieve a renewal of the European social model because that is the only way we can achieve greater employment and, at the same time, greater social cohesion. To this end, we must concentrate on a series of priority issues. We must improve the effectiveness of active employment policies. We must strengthen the synergies between adaptability, education and lifelong training. We must increase employment in the sector consisting of services which facilitate business initiative and reduce the administrative burden on small- and medium-sized enterprises, reducing non-wage costs. Lastly, we have to promote the integration of general equal opportunities policies for all men and women, with particular stress on aspects which help to reconcile professional life with family life.
All of this has to be done thinking of the European citizen. It has to be done thinking of the men and women who live and work daily in our countries. The Special Lisbon Summit must fundamentally reaffirm, for the European citizen, the notion that the European Union still believes in the idea of a society which favours inclusion and social cohesion.
Mr President, the Portuguese Presidency should be praised for focusing the debate on issues which although not new, are being addressed in an innovative way, with ambitious objectives, beginning with the urgent need to face up to the competition, which is marked by constant technological innovation and democratisation. In doing this, we must be aware that the technological development of the United States has come about because of extremely dynamic private initiatives, as well as because of their arms industry and a certain degree of protectionism.
We must also look at the case of Japan because it holds lessons for Europe in terms of the organisation of work and the role of the state, of businesses and of the workers themselves in business objectives. We must take what is useful from these two models, such as entrepreneurial skills and the organisation of work, whilst preserving the best of what Europe has to offer in the form of a social model appropriate for a post-industrial economy.
The fact is that Europe needs to have 32 million more people in work if it is to match the United States' employment rate. It needs to increase employment amongst women, to integrate marginalised groups, to strengthen social cohesion, a problem that the Structural Funds have so far not been able to resolve, and to integrate 5 million very long-term unemployed, many of whom lost their jobs as a result of industrial restructuring. We also need new qualifications, as we know that access to technology does not necessarily guarantee high-quality jobs and entrepreneurial initiative. We need a greater sense of responsibility and greater participation from our social partners - new actors, as the Pintassilgo report calls them - so that we can implement employment agreements and achieve competitiveness in business. We need to solve the problems of poverty and we need a social model which is suited to these new conditions.
Mr President-in-Office, your proposal is a very ambitious one, although we know that its implementation does not depend on you, but on the 15 Member States. If I may refer to the Austrian situation, I would very much like that country to be one of the states which will be putting your proposal into practice. If Austria does this, however, it will be lying to and duping the very people who voted for one of the parties in its government. I hope that it does just that!
Mr President-in-Office of the Council, Mr President of the Commission, we often hear it said by our neighbours, at all levels of expertise or debate, that we live in a globalised world. However, it is not so common to hear people speak of what Europe' s role should be in this context of the information society, globalisation and technology.
It seems to me, Mr President, that this is probably the case because we Europeans see Europe as somewhat removed from our more immediate concerns and interests. The prime concern of the European citizens, after health, is probably employment. Within this concern, employment is linked to competitiveness.
All of this will lead us to the need to define the role of Europe in the world economy, of Europe as a competitive platform - and I stress 'competitive' - opening the way to new and better jobs, higher quality jobs from the point of view, of course, of guaranteeing social cohesion. Social risks, social breakdown, unemployment, social exclusion, imbalances in the social security systems, are unavoidable challenges presented by globalisation, technological change and an ageing population.
We therefore have to re-establish conditions of full employment, employment adapted to the society which is taking shape, which we are all building. This requires the creation of a dynamic of growth which guarantees, for the whole of the European Union, an average annual rate of growth of 3% at least.
I therefore think it is necessary to stimulate a culture of dynamism and business initiative and a strengthening of social cohesion. All of this is absolutely essential. We need technological change and institutional reform.
While it is necessary to learn more quickly from good practices, it is also necessary to create suitable new practices and be innovative in the field of political methodology. Of course, today' s Europe has organised institutional procedures for developing these policies, to create an economy, and above all a society, based on innovation and knowledge, by means of a European policy on the information and knowledge-based society, the construction of an educational society on a European scale and the development of a European area of science and technology open to the world.
Finally, Mr President, we have to guarantee a combination of policies which promote growth and employment, guarantee macroeconomic security and the consolidation of the euro; which promote growth and the transition towards a society and economy of innovation and knowledge. Through policies and structural reform, at the service of the citizens, we will create a Europe which is closer to us and, of course, a Europe which is stronger.
Mr President, I would like to endorse all compliments for the Portuguese Presidency' s ambitions with this special summit. The intention to achieve actual coordination of the socio-economic policy across the board appeals to me a great deal. I would like to draw your attention to three specific points.
The first point concerns corporate governance. The Portuguese Presidency has put the social dimension of innovation very firmly on the agenda, but I think that this dimension is still too far removed from the intentions to promote new activity. In my opinion, this social dimension should, in fact, be brought into this new European company, whether this is a large multinational or a small booming ICT company. In this light, I would like to reopen the debate on corporate governance to discuss the wider concept of the company as stakeholders society, including the role of both sides of industry and all parties involved. On the last page of the president' s document, I noticed the intention to set up an observatory for industrial change. I can foresee a large role for such an observatory and I would, therefore, like to see a pro-active approach to dealing with it, and I would call on UNICE, the organisation of European employers, in particular, to show more commitment and some more enthusiasm. It disturbed me that their documents for this summit mainly contain wish lists vis-à-vis the authorities but they do not emphasise their own commitment and their role at all. In my opinion, you do not get something for nothing. Their cooperation in these activities should also be outlined.
Another point which I would like to touch upon briefly is tax coordination, as I do not think I have sufficient time for three points. The presidency has mentioned the sensitive issue of company tax and has admitted that there is a considerable impasse in the Monti package regarding this issue. I would like to make another appeal for a broad analysis of the developments in the field of company tax, especially vis-à-vis the Commission, and with regard to the Member States, I would like to suggest that such a Luxembourg process be considered because when I read the report, I can see examples of best practices which could be adopted. So I would ask that this point be given due attention too.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, there has already been a great deal of discussion, and I hope that I will not repeat any of what has gone before. I would, however, like to thank the Portuguese Presidency most heartily for the document presented and for the excellent address given by the President-in-Office of the Council.
As President Guterres reminded us, it is true that we do not intend to introduce new processes in Lisbon, but rather to combine those decided upon in Luxembourg, Cardiff and Cologne. However, this is the first time in many years that a strategic objective has been put forward, and I feel that it is extremely important: to transform the Union into an economic area based on innovation and knowledge, in order to boost economic growth, achieve full employment in proper jobs and bring about social cohesion. Last year, the Commission carried out a study which revealed that, if we do not make radical changes to the qualification and professional training systems, by the year 2010, the skills of 80% of those currently in employment will be outdated, and this will exacerbate existing inequalities and open up new gulfs. The answer is lifelong learning and a large-scale investment in technical skills and knowledge.
The amount of research - another strategic sector - which is carried out in the Member States of Europe must also increase. We must take a qualitative step forwards and move on from framework programmes to a European research area and a common research policy. This is innovation, and not just structural, technological innovation but also innovation in the field of procedures and methods. As Mr Van Lancker has already said, the "Social Affairs" Council must have the same status as the ECOFIN Council. Social dialogue must then be consolidated as a fundamental means of reaching a consensus on the implementation of the necessary changes.
Lisbon must be remembered, not only for its excellent preparatory document, but as a Summit which, at the start of the new millennium, will mark a significant turnaround for economic growth, employment and social cohesion in Europe.
- (PT) Mr President-in-Office, I would like to congratulate you on having persuaded Europe that the modernisation of the economy and social cohesion are concepts that can be mutually compatible. The preparations for the Lisbon Summit have demonstrated that people in Europe are not working hard enough and that if we want to be the most dynamic region in the world, we not only have to work harder, but we will have to do this with more information at our disposal, combined with an ability to use that information. If we are to increase the rate of employment and fund our social security systems, we will have to have a longer working life and, above all, we will have to have more and better trained women in work. We therefore hope that this Lisbon Summit will help to change the present model of female employment. I would like to ask you, Mr President, if you envisage this summit yielding conclusions which will enable specific, timetabled measures to be adopted so that there are not only more women in the world of work, but above all, in the new knowledge economy?
Ladies and gentlemen, I am extremely grateful for the excellent and highly pertinent contributions you have made during this debate on the preparation for our Lisbon Special Summit. I think that we needed to have this debate and we also needed to involve Parliament, because in my opinion Europe still lacks strategic direction. In order to achieve this strategic direction, there must be an institutional alliance which transcends the natural differences of political opinion. This alliance has in fact been given form in the excellent contribution that Romano Prodi' s Commission has just made to the preparations for the Lisbon Summit with their paper. The fact that Parliament has a crucial role to play in this is also important.
At the Lisbon Summit, in addition to agreeing on a strategy, I would like us to define a set of measures and an open form of coordination. Let me give two examples which relate to everything that has been said here about the practical measures I would like to see adopted. One is that by 2002, all of Europe' s schools and training centres should be connected to the Internet and that they should at the same time have appropriately trained staff to provide the training which young people leaving secondary education need. I also would also like to see everyone receiving professional training, whether they are unemployed or not, to be able to gain a kind of "driving licence" for the information society, which will enable them to operate computers and navigate the Internet. If this happens, we will then be providing a framework under which information technology is not a cause of social division, that is to say of a widening in the gulf between those who succeed and those who fail. On the contrary, it will be a major vehicle for integration and for combating social exclusion.
My second example is this: a great deal has been said about the participation of women in the labour market and about equal opportunities for women and men in society in general. Practical measures relating to what I spoke about earlier - a common goal for support services for families and particularly for children - are a key factor in creating jobs and at the same time creating equal opportunities and ensuring much greater participation by women in the labour market.
We need practical measures like this, but we also need a form of coordination that will enable us, as part of the various approaches that have been referred to here, to ensure that the European institutions and governments adopt joint action programmes and have quantifiable and verifiable instruments to facilitate this coordination.
Much has been said in today' s debate about the fundamental concepts of modern life, such as globalisation, the knowledge society and the relationship between the old and new economies. All these words and the ideas behind them can apply to both opportunities and threats. The challenge before us is to turn threats into opportunities and particularly, to avoid at all costs turning opportunities into threats. Obviously, in order to achieve this, there are two issues which are crucial in all areas. Firstly, massive investment in people is needed. A key concept which many of you have mentioned here today is the fact that lifelong training and learning are an investment in people and a decisive factor in these trends becoming an opportunity for everyone. But in addition to investing in people, public authorities, be they individual Member States, the European Union itself or international authorities, must be equipped with regulatory powers to ensure that business and personal initiatives are compatible with social justice and fairness.
This certainly holds true for globalisation, which permits greater growth in wealth, international trade and productivity. However, unregulated globalisation, which is what we have today, or globalisation in which large sections of the world' s population do not benefit from significant investment in people, is also a factor in exclusion, in division and in widening the gap between rich and poor. This also applies to the knowledge society, which may give rise to a new equality of opportunity, but could also be a factor in the increasing gulf between those who have access to it and those who do not. This also applies to the relationship between the old and new economies.
This is in fact not the first time that a technological transition has changed the social model and the model of economic organisation. At such times of profound change, problems, particularly those concerning employment in the old economy, have been resolved by turning to the new economy and its resources.
To give an example, in Europe we have a textile industry. We must maintain a textile industry in Europe, but this will only happen if we are able to apply the technologies of the information and knowledge society. It is quite extraordinary that at the moment, in the so-called "new economy" sectors, there is a shortfall of around 800 000 qualified people for existing posts at the same time that there are millions of people unemployed. This means that we have not yet managed to use the resources of the new economy to resolve the problems of the old economy. We will never find solutions to those problems if we approach them with the mindset of that old economy.
Lastly, I would like to answer a question that I have been asked, which is whether I am speaking here on behalf of 15 or 14 countries. The answer is simple: I am speaking on behalf of 15 countries. One of the things that the Portuguese Presidency has guaranteed is Austria' s full participation in the workings of all of the Union' s institutions. This does not prevent the Portuguese Government, and many other European governments, from being not so much in dispute with a particular country, as being engaged in a battle to preserve certain principles and values. Strangely enough, these very principles and values existed even before political movements such as the Social Democrats and the Christian Democrats. I am talking about principles and values which come from the Enlightenment and which affirm the supremacy of reason. Because, if modern societies have one enemy today, it is irrationality in political behaviour. We could call this irrationality political populism, or excessive nationalism, or religious fundamentalism, or racism or xenophobia. This is a key issue: unless these values are respected, we may have a healthy economy, we may have jobs, but there will be no Europe.
, Commission. (IT) Mr President, Prime Minister, just a few quick comments to close this debate, which has been lengthy but extremely important and constructive.
Firstly, we are not starting from scratch. Anybody who may think that we have been too optimistic in this debate must understand that we are not starting from scratch. Europe has the advantages of the single currency and the single market to build on. In Lisbon, we will build on these resources, and consolidate them in the areas in which there is a need, and there are many of them, for the single market is not the only subject which we want to discuss in Lisbon. It is not yet single because of the delays in public and private services; it is not single because of the delays in achieving transparency and in introducing the use of modern technologies to make the markets fully functional in terms of information technology and, therefore, in terms of efficiency. Now then, we have to increase productivity in these areas sufficiently to sustain economic growth without inflation. However, we must be careful. We may be breaking this debate on Lisbon down into constituent parts, but we have a clear objective constantly in mind: we have to create the economic and social conditions needed for sustained growth. We have already mentioned economic conditions - efficiency and productivity. We must also create the social conditions needed to prevent the disintegration of society due to income discrepancies, which is one of the greatest dangers. I stress this because it needs to be borne in mind: the income discrepancies in Europe have widened recently. This is a problem which will become irresolvable in the future, if it is not already. Therefore, our responsibility is both economic and social.
In Lisbon, we will have to take some practical decisions. With regard to this, I would just like to mention a specific point, given that a great many references have been made to the United States. In the United States, this new market, this innovation, this dissemination of innovation - and the great difference is that it is a telecommunications innovation which also extends knowledge to the peripheries - emphatically did not come about through private initiative. There was a great deal of public investment at Federal, State and local levels. These were huge investments, and they were in modern infrastructures. I warn you that here our direct, and I stress, direct commitment at public and the other different levels is to build telecommunications highways, the roads for these new vehicles to run on. The market, private individuals and companies will build the vehicles, but it is our responsibility to build the new highways. With regard to what Mr Guterres has said about Internet access in every school, on the network connecting all the peripheral areas, this is not an obligation which can be left exclusively to the market because, quite simply, the market does not operate like this and, on the other hand, without this we will not attain the new and requisite targets for production development. Our problem is therefore that of avoiding a crisis in peripheral economies, which does not mean centralisation, nor a centralised programme, but giving peripheral economies the same chances that we give centralised economies. This, therefore, is why the programme must be directed at schools; this is why we must take an entire year group and insist that in that year there is no-one who does not receive Internet training.
There is therefore a very clear strategy for Lisbon. Basically, in Lisbon, we need to revitalise employment and growth, confident in our ability to succeed, and we must therefore move towards this model which is based on stable balance. To return to today' s debate, I would like to pick up on an expression which was used by one of the MEPs, Mr Goebbels, who, if I am not mistaken, said that Europe is suffering from a 'deficit of the future.' The problem is simple. We cried on each other' s shoulders for such a long time, but during this time the seeds of what we had sown with such sacrifice in the early days of Europe were preparing to bear fruit. Now, let us please endeavour to make good the deficit of the future and give the coming generations a sense of direction, in the knowledge that we are working together, slowly but surely, to achieve something which will last. It is clear that, at this point, the three processes have to be combined. Unfortunately, our terminology is nightmarish, but let us genuinely group macroeconomic issues and labour and structural problems together, right now, and we will then be able to achieve the results we desire through very simple, specific measures. Remember the European company: we have not yet reached unanimity over the European company, but hundreds of thousands of companies are demanding it. It must be accomplished at all costs, because, quite simply, the idea of operating in fifteen different countries which, at this stage, are in any case metamorphosing into one single country, with different rules governing basic business principles, is not viable: we will not be able to sell it because it does not make sense.
The same applies to the Community patent - for we will not be able to sell that either - to procurement rules and the capital market and to the beginnings of the coordination of social security, because there is no point in us dreaming up great expectations of mobility or developing such successful programmes as ERASMUS or SOCRATES to make people more mobile, if our social security rules do not then support this mobility.
You see, all the different pieces are coming together to give direction to Lisbon. We are able to give it credibility precisely because the Portuguese Presidency has teased out the threads of unification and woven these together to form a tapestry. We now have the resources, and I hope that in Lisbon we will be able to unite to put them into practice, for I feel there is a great need for this and that we may also achieve more than we expect.
Thank you very much, Mr President of the Commission, thank you very much, Mr President-in-Office, for your notable contributions to an interesting and important debate.
I have received six motions for resolutions, pursuant to Rule 37(2) of the Rules of Procedure.
The vote will take place on Wednesday at 12 noon.
The debate is closed.
(The sitting was suspended at 8.15 p.m. and resumed at 9. p.m.)
Before we resume the sitting I should like to make a comment which I always make at night sittings, but since faces change there are many people here who are not yet familiar with this. I should like to request that you contribute to the sitting's reaching a speedy conclusion by keeping to the speaking times. There are three reasons for this. The first is the old party rule: the later the evening, the more rowdy the guests. That does not apply to the plenary. The second is that the people sitting behind the glass screens - the interpreters - also want to go home. The third reason is that, as well as the interpreters, there are many others behind the scenes who have to work until the end of the sitting to ensure that, for example, the Minutes are ready for tomorrow. So please, keep to the speaking times and we will make good progress!
Environmental dimension in the development process
The next item is the recommendation for second reading (A5-0051/2000) by Mr Wijkman, on behalf of the Committee on Development and Cooperation, on the Council common position for adopting a European Parliament and Council regulation on measures to promote the full integration of the environmental dimension in the development process of developing countries (12485/1/1999 - C5-0013/2000 - 1999/0020(COD)).
rapporteur. (SV) Mr President, ever since the Brundtland report of 1987, it has been clear that a policy which emphasises only economic growth cannot be sustained in the longer term. The challenge for us all consists in integrating social and environmental considerations. This means, for instance, that environmental considerations cannot be seen as a sectoral issue but that the possible negative environmental impact of production, transport, construction, etc. must be clarified at the planning stage and minimised through a variety of measures.
The Rio Conference involved preparing an action programme which, on a sector-by-sector basis, points out the most important problem areas in this context and states how protection of the environment and of natural resources is to be ensured. In spite of the fact that this is a document of several hundred pages, it is a programme which, in general, is well put together. If further progress is to be made towards the necessary level of integration, an appropriate method has to be developed. Indicators also need to be selected so as to be able to keep abreast of what is under way in terms of developing know-how, pilot projects etc.
This type of work has been going on for many years in many of the OECD countries. It could be given higher priority, but it is in fact under way. Matters are organised rather less well in the majority of developing countries. There, there is a lack of both knowledge and resources to facilitate the integration of environmental considerations, together with the preventive approach which is the very essence of the decisions taken in Rio. In this context, aid can play an important role. As aid donors, we have, on the whole, a major responsibility for ensuring that we transfer knowledge and techniques that are sustainable, that is to say which do not entail severe damage to the environment and to natural resources.
The proposed regulation we are discussing today is aimed at ensuring that, in providing aid, the EU fully and completely integrates the environmental dimension into its activities. In the longer term, the objective is, of course, for this type of integration, or mainstreaming as it is called, to take place quite automatically, that is to say without special budget appropriations or programmes. So far, there remains, however, a lot to be done in terms of developing methods. In particular, knowledge and skills within both the Commission and the recipient countries must be increased.
I was responsible for the preparations for this second reading. My work has, of course, been very much based upon experiences from the first reading and upon the preparatory work for that reading. On that occasion, Parliament tabled a large number of amendments, of which approximately a third have been accepted by the Council ahead of this second reading. Analysing the situation, I identified three or four principal points where I think we in Parliament ought to try to amend the Council proposal. The most important of these issues are firstly, the size of the budget, the way in which activities are directed and the way in which the rules are to be interpreted, that is to say they should relate not only to developing countries' activities but also, of course, shape our own activities within the EU. That does not mean that other questions raised at first reading are not important. What it does mean, however, is that we ought to concentrate on those which are most important. We ought also, in the interests of reaching agreement with the Council, to see to it that we, as far as possible, relinquish what is of less importance.
I am delighted to note that, following the informal discussions which have taken place, it has been possible considerably to increase the amount of the budget, namely from the proposed figure of just over EUR 50 million to just over EUR 90 million. This is something we ought to support, a fact which also emerges from Amendment No 11. Regarding the period of applicability of this regulation, I believe that there is no reason to commit ourselves now once and for all. I think that the Council' s proposal is acceptable because an evaluation will take place within four or five years. This question will then, at all events, return to Parliament.
Finally, I want to mention a question on which there have been, and remain, a variety of views. This concerns the committee procedure, that is to say how actual implementation of this regulation will look. Where this is concerned, I take the view that we should try to get away from an arrangement whereby the Member States themselves are directly involved in determining the fine detail of implementation. They should be involved, and determine the framework and rules, but leave it to the Commission to implement the actual project. In this connection, we have proposed, in the course of the examination of this proposal, a so-called split comitology procedure, which could be used to excellent effect. I hope that the vote will ensure that this will also become Parliament' s proposal.
Might I just ask for one more thing? The fact is, we shall need further consultations. I would therefore propose without further ado that the vote could take place on Wednesday.
Mr President, this is a particularly important regulation given that it can no longer be said that 'we are destroying the environment' - we have done this for long enough already - instead it is now almost true to say that 'the environment is destroying us' ! It is now our task to counteract this.
In the industrialised countries, significant initiatives are being taken to preserve and protect the environment. In the developing countries, however, intensive work still needs to be done on designing appropriate policies, strategies and projects to prevent further destruction and to care for the environment.
Measures need to be implemented which, for instance, take account of the consequences of developing countries being integrated into the global economy. Nigeria can once again serve as an example here, as oil drilling there is causing commensurate environmental damage. Here too, education and training measures need to be supported in order, in the end, to help people to help themselves. The content of the regulation must therefore be supported in full, although the budget proposed by the Council is not sufficient by far. That is why I should like to ask all colleagues to vote in favour, in particular, of Amendment No 11, so that at least reasonable financial provision is made, even if this falls well below the amount for previous initiatives and is still only around EUR 13 million a year. Even at this early stage a considerable increase needs to be considered for when the Treaty or the regulation is revised.
Mr President, while much progress remains to be made, it is true that the European Union has always pursued a policy of cooperation and development in respect of developing countries, and I believe that the environmental dimension must be incorporated into this policy and expanded upon. Indeed, the notion of sustainable development takes on real meaning in such countries, and more particularly in the very poorest of them, since these are the countries which most often experience large-scale disasters, including the natural disasters which have recently become increasingly common.
Much has indeed been said of pollution and the effects of pollution, but this proliferation of natural disasters was evident in Central America and Venezuela at the end of last year, and can now be seen in Mozambique and Madagascar. These disasters are in fact the result of extreme climatic changes with which we should be quite familiar, since they are precipitated by human activities, notably those of developed countries. The greenhouse effect and deforestation also have a considerable impact.
As regards this regulation on the environmental dimension in the development process in developing countries, the Council has broadly taken up the amendments that we presented and voted upon at first reading. From this perspective we cannot fail to be satisfied. I would nevertheless like to stress one point that the Council has overlooked - inadvertently, I believe and hope - but which is absolutely fundamental: coordination between European operators and local partners, which is to say local NGOs, grass-roots communities and people with a time-honoured understanding of how to harness biological diversity. No programme can be truly effective unless it is conducted in close collaboration with the communities concerned.
One last point: should we be successful in setting up steering committees, I believe it would be necessary to re-emphasise the importance of establishing a complaint procedure which is open to civil society in developing countries with regard to measures that run counter to legitimate concerns in the field of social welfare.
Mr President, the key to the development of the less developed countries is that they should have the chance themselves to participate in their own development programmes by identifying the problems themselves and seeking solutions to them. Whenever I have been involved in development work I have observed that this approach has, thankfully, over the past few years been taking the place of the old paternalistic aid-oriented ideology, where the so-called developed countries thought development was a matter of transferring our way of life to the less developed countries. The new paradigm for development cooperation stresses the notion of partnership, in which the so-called donor of aid is a consulting party. It must allow scope for the countries concerned to determine for themselves what their problems are, and let them draw up a plan to improve the situation and find a solution themselves. The most important task aid agencies have is to make themselves unnecessary, all the while ensuring that the work is leading to local action and prosperity.
My colleague, Mr Wijkman, has produced a good report in this respect, one that emphasises this paradigm that is the only successful and morally tenable one. However, at present, this approach is being applied scandalously badly by the EU as far as scientific and technological projects are concerned. The EU' s framework programmes do not extend to developing countries. In other words, our North African partners, for example, cannot become involved in scientific and technological projects concerning the environment. Nothing is actually preventing them from doing research but there are simply no facilities for financing projects, as the developing countries do not have access to the consortia as a party applying for funds. But why not? It has been made easier for Eastern Europe to participate. The matter is even harder to appreciate, when we think of how much we are affected by the problems of desertification in North Africa and the problems that are associated with the Mediterranean area. We must give more responsibility, by way of funding, to local researchers to be able to create development that will be of benefit to the local community and leave the job to them when the financiers have left. We must ensure that no project can be established without input from local researchers.
Mr President, the regulation on the table gives the European Union an instrument and the legal - but also the political - responsibility to ensure that the environmental dimension is integrated into development policy. To do this, sufficient financial support is of course necessary. That is why I, like one previous speaker already, advocate voting in favour of the rapporteur's Amendment No 11.
Since integrating the environmental dimension is a long-term commitment, I am in principle against limiting the duration of this regulation. However, the arguments that excessively lengthy negotiations with the Council are putting existing projects - projects which are already up and running - at risk have persuaded me otherwise. I also believe that Amendment No 9, which seeks to involve civil society in exchanging information and implementing this regulation, is of fundamental importance, because in my opinion the discussions about civil society and the discussions about good governance must not only be reflected on the political soapbox but also in active policy implementation.
In the same way I support the rapporteur's proposal on split comitology, whereby decisions on the strategic guidelines would be decided under a management procedure and those on implementation under an advisory procedure.
Hopefully we are reaching the conclusion of a process that started a year ago under the previous Parliament. Apart from the importance of the topic itself, this regulation and the accompanying tropical forests regulation represent the first regulations concerning development cooperation to be considered under codecision. So for many of us this is an interesting learning experience.
The previous regulation expired at the end of 1999. Since the beginning of this year, the Commission has been unable to make any new financial commitments on these budget lines. This places the Commission and Europe in an increasingly difficult situation. Hence our desire to conclude the process of adoption in the near future. In this context, we have supported the informal negotiations between the Council presidency and the parliamentary rapporteur so as to arrive at a proposal which could be accepted by both parties. The main areas of difference have been on the financial reference amounts, on comitology and on the duration of the regulation. I would like to comment briefly on each of these issues.
On the financial reference amount, briefly, we accept the compromise proposals put forward under Amendment No 11. Comitology:
Our position has been to advocate an advisory rather than management procedure for the management of the regulation in accordance with Council Decision 1999/468/EC of 28 June 1999 which states: "The management procedure should be followed as regards management measures such as those relating to the application of the common agricultural and common fisheries policies; also the implementation of programmes with substantial budgetary implications". In our view, the programme to be funded under the regulation does not represent substantial budgetary implications and hence does not merit a management procedure, an advisory procedure being more appropriate.
However, in view of the Council's views on this matter and in order to avoid conciliation, we support the compromise proposal put forward by Parliament for a split comitology procedure whereby decisions on strategic guidelines for the actions to be financed would be subject to a management procedure while project approval for the limited number of projects over EUR 2 million would be subject to an advisory procedure. Hence the Commission supports, in principle, Amendment No 16 but prefers the wording of Amendments Nos 19, 20 and 21.
Concerning the duration of the regulation, our position has been to support an unlimited duration subject to periodic revision following evaluations. However we are aware that if unlimited duration were to be approved here, this would lead inevitably to a conciliation process. In this context we consider that the duration of seven years, proposed by the Council, is adequate and hence, in the interest of avoiding conciliation, we do not support Amendment No 18, which places an unlimited duration on the regulation.
The final important issue common to both this regulation and the forest regulation are the amendments concerning bank guarantees. We concur with the view of Parliament that the Commission should not place bureaucratic barriers to the access of some NGOs to financing from Community funds. For this reason the Commission took a decision in July 1999 only to require bank guarantees for advance payments of over EUR 1 million. Hence the problem has, to a large extent, been resolved. Furthermore the Commission considers that such matters are best addressed in a horizontal manner rather than through specific regulations. For these reasons the Commission does not support the proposed Amendment No 10 on bank guarantees.
The remaining amendments of the environment regulation can be placed in two categories: on the one hand, amendments which consist of reformulating elements of the scope of the proposed act or its means of intervention; and on the other hand, amendments concerning the management of the actions to be financed, in particular financial aspects. With regard to these two types of amendments, the position of the Commission is as follows. With the aim of finding a compromise solution which would make it possible to avoid conciliation the Commission could support Amendments Nos 1, 2, 3, 4, 5, 6, 7 and 8, although it considers that they bring little added value to the text overall. Careful reading of the joint position will show that most of the concerns behind these amendments have been taken into consideration but following the structure of the regulation.
The second type of amendments pose more problems to the Commission which therefore does not support them: Amendment No 9 - coordination with the local partners, as formulated in the report - is not supported by the Commission, not because of disagreement with the principle, but because the article in question is framed in the context of the Treaty which only refers to coordination with Member States.
Amendment No 12 proposes the raising of the threshold for submission of projects for consideration by the Council from EUR 2 million to EUR 5 million. Given that most projects are already under EUR 2 million this amendment is considered not relevant. Furthermore we are concerned that its adoption would lead to a conciliation process. Therefore the Commission does not support it.
The amendments on procurement and access to the markets - Amendments Nos 13 and 14 - would mean a departure from standard and carefully agreed formulations. In any event, as with bank guarantees, the Commission does not consider it appropriate that such issues be addressed through special provisions in specific regulations but rather in a horizontal manner.
We oppose Amendment No 15, concerning the creation of an environmental monitoring union, as this is in our opinion a question of internal Commission organisation which should not be addressed through a regulation. Such a unit is, in fact, already operational although we intend to strengthen it further.
Lastly, we do not support Amendment No 17 as it does not conform to the usual rules or formulation of regulations and is considered to be redundant.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
If the rapporteur wishes the vote to be postponed I would ask him to request this at voting time. Our services say that it is possible to do so then.
Conservation and sustainable forest management
The next item is the recommendation for second reading (A5-0043/2000) by Mr Bouwman, on behalf of the Committee on Regional Policy, Transport and Tourism ...
(Mr Bouwman interrupted the President.)
Bouwman. (DE) Mr President, I think you are mistaken! There is another report first. I would be happy to speak now, but there is another report first.
President. Thank you very much, Mr Bouwman. I knew right at the beginning of the debate that there was a reason why I was so pleased to see you here in the House. Please forgive me. My files have got in rather a muddle. That does happen from time to time in the hectic activity of the night sitting. Forget what I have said so far. We will start again.
The next item is the recommendation for second reading (A5-0048/2000) by Mr Fernández Martín, on behalf of the Committee on Development and Cooperation, on the Council common position for adopting a European Parliament and Council regulation on measures to promote the conservation and sustainable management of tropical forests and other forests in developing countries (12487/1/1999 - C5-0014/2000 - 1999/0015(COD)).
Mr President, as Commissioner Nielson has already stated, this debate marks the inauguration of the new competences of the Committee on Development and Cooperation in the field of codecision. The aim of the regulation under discussion today is to establish measures designed to promote the conservation and sustainable management of tropical forests in developing countries, in order to guarantee the funding necessary to maintain and make progress with the actions and projects which have been under way for this purpose since the adoption of Regulation 3062, valid until December 1999.
This is the financial instrument by means of which the Union can fulfil the obligations arising from the Agreement on biodiversity, the Framework Agreement on climate change and the Agreement on the fight against desertification. All these agreements indicate that developing countries must be supported in the search for solutions to the problem of their forest resources.
Between 1990 and 1995, over 56 million hectares of forest, distributed unevenly in various parts of the world, were lost but, without a doubt, this particularly affected developing countries as a result of the increased amount of land used for agricultural purposes, the construction of infrastructures, or due to natural disasters and fires.
We are therefore facing a problem of the first magnitude, not only for developing countries, but also for the whole planet and all the living beings that inhabit it, a problem that Parliament has already spoken about at first reading at the end of the previous legislature on 5 May 1999. Since then, a long, and sometimes difficult, negotiation process has been taking place within the Council, which did not reach a common position until December 1999, and between the Council, the Commission and Parliament itself, in search of the necessary consensus. All this took place under the restrictions caused by the approval of a budget which imposed limitations in various respects, and in particular the need to allocate funding to implement the special plan for the reconstruction of Kosovo.
At first reading, Parliament approved a total of 34 amendments of which the Council, in its common position, has totally or partially taken up 18. Of the remaining 16, some, and in particular Amendments Nos 5 and 6, are no longer relevant following the interinstitutional agreement on the 2000 budget. The debate and negotiations that we have held with the Council and the Commission have focused on three topics: the budget, dates and comitology.
The rapporteur particularly wishes to highlight the hard work and flexibility shown by all concerned in the search for a consensus on the budget, so that, from an initial figure of EUR 9 million from the B7-6201 line, which implied a total of EUR 73 million for the whole period, we have reached an agreement that implies the provision of EUR 249 million for the next seven years as a whole, starting with the EUR 30 million already stipulated in the budget for the year 2000. Based on this budgetary agreement, which includes an agreement on dates, the differences have focused on aspects of comitology derived from the historic positions of Parliament and the Council itself that, with a view to the future, in my opinion - and not to insist on the problems made manifest in Mr Wijkman's intervention - I believe that they should be revised in an interinstitutional agreement in order to speed up the parliamentary legislative procedure and make it more efficient.
Finally, I wish to request the support of the House with regard to Amendments Nos 1, 7, 9, 10, 11 and 12, and a negative vote for the others, which, if successful, would break the agreement reached during the discussions with the Commission and the Council, which would oblige the whole negotiating process to begin again, paralyse some of the actions and projects under way and undoubtedly cause serious problems in the policy of conservation and rehabilitation of the tropical forests that we are trying to develop.
Mr President, I should like to say that I agree with many of the points made in the report by the previous speaker and rapporteur, Mr Fernández Martín. Above all, as with all budget lines, it is very important to discuss the funding these budget lines represent. As with the previous report, I am not happy that the duration is limited, but the very many projects put at risk are a good reason to reach an agreement with the Council as quickly as possible.
Just as with Mr Wijkman's report, I agree with the rapporteur on the split comitology, meaning that the strategic guidelines will be decided under a management procedure while there will be an advisory committee for project implementation. One point which is of really fundamental importance to me is made in various amendments - for example, Amendments Nos 2 and 4 - which emphasise the active participation of forest peoples and the indigenous population. I believe that this is an absolutely fundamental point, especially when we are talking about the sustainable management of tropical forests and other forests in developing countries.
Mr President, Commissioner, Mr Martín, you have certainly described very clearly what your report is all about. Thank you for that. But we also all know only too well that not all projects are as successful as we would like them to be. This makes it all the more important, in our view, for both the people concerned on the spot and local groups to be involved, as early as the preliminary planning stage, in decisions such as how projects are to be organised, so as to ensure that these projects - which of course we wish to fund - are sustainable from an ecological and social, but also cultural, point of view.
It is not always the case - and we are aware of this too - that the interests of local people are respected; instead they are often subordinated and sacrificed to the economic interests of particular groups, such as for example multinational logging companies. There is a lot that I could say about Brazil in this context, about how interests of this kind are represented there, because one thing is clear: the issue of whether tropical forests can be used sustainably at all, without their being permanently damaged in the process, is still not satisfactorily settled. It is precisely here that there should be no cut in the Commission and the Council's contributions, because that would almost certainly be counterproductive.
This is because if the forests continue to be damaged to the same extent as they have been up until now, the local people will be the first to suffer and then we will all suffer throughout the whole world, because dramatic changes in climate can of course already be identified. It is also very important for us now for the projects to be able to continue to run without interruption. The demands we are making of the Council are not after all demands which we have plucked out of thin air, and I believe that it ought to be possible through skilful negotiation to secure something here, because the conditions are not after all impossible to meet. Otherwise we can only endorse Mr Fernández Martín's report; the comments made by Mrs Scheele and others are also a perfect reflection of our own thoughts. Thank you very much for this generous gift to my colleagues.
Mr President, the state of tropical forests is worrying on two counts, as the impoverishment of the forest is not only quantitative but also qualitative in nature. The biodiversity of our planet is at stake. The Commission has thus acted appropriately in proposing a new Council regulation on tropical forests and I fully subscribe to the thrust of the amendments proposed by the rapporteur, the pinpoint relevance of whose work I salute. He has identified some valid points, certain aspects of which I would like to examine more closely.
It would seem to me absolutely essential to reflect on the scope of the regulation. Firstly, programmes must be more closely targeted at the rehabilitation of tropical forests. The Council regulation of 1995 perhaps focused in too exclusive a manner on the protection of tropical forests and not sufficiently closely on the harnessing of their productive potential. Besides this, future Community actions must take into consideration every facet of sustainable forest management. This implies respect for the indigenous peoples who depend on forest ecosystems. One should never overlook the fact that there are major obstacles to the indispensable involvement of these vulnerable communities: the forest areas in question are often the scene of unrest and conflict or suffer from the adverse impact of tourism, which all too often is held up as a miracle cure, and of local laws on forests which are hardly ever enforced, even where they actually exist.
There are, of course, forests in which there are no production activities of any type, but there are also forests that continue to fulfil an economic function. This is the case with our own forests within the European Union, and I would ask my fellow Members what Community aid was provided for European forests after they were decimated by the storm that raged last December? We must without doubt take up the challenges laid down in this report, but must also institute a genuine Community policy on conservation and sustainable management.
I hardly need to emphasise the importance of tropical forests at a global level given their influence on climate patterns, the large proportion of the world's biodiversity that is contained within them and of course their importance to the livelihoods of millions in developing countries - fuel wood being an obvious example. For these and other reasons, Europe's citizens rightly expect the Community to support actions to conserve and sustainably manage tropical forests.
I say tropical forests, but in fact a new feature of this regulation compared to the previous one is that the scope of the regulation now covers all developing countries and hence now includes countries such as South Africa, China and the Mediterranean and Middle East regions. The regulation also makes specific reference to the needs of indigenous and forest-dependent people and the need for gender considerations to be taken into account. We have just discussed the environment regulation and the comments I made then on a number of horizontal issues are also largely applicable to the forest regulation. For this reason, I will be brief.
With reference to the amendments listed in the Fernández Martín report, the Commission's position on the main horizontal issues is as follows. Financial reference account: the Commission accepts the compromise figure of EUR 249 million over seven years proposed in Amendment No 9. Comitology - the Commission supports in principle Amendment No 11 but prefers the wording of Amendments Nos 13, 14 and 15. The amendments propose a split comitology arrangement with annual guidelines and priorities being subject to a management procedure while Council would examine projects over EUR 2 million under an advisory procedure.
Duration of the regulation: in order to avoid conciliation, the Commission's position is not to support Amendment No 12, which places an unlimited duration on the regulations. In our view the seven-year duration proposed by Council represents an acceptable compromise.
Bank guarantees: the Commission does not support Amendment No 8 concerning bank guarantees for reasons outlined earlier. We are against special provisions being made in specific budget lines as this goes against our common objective, namely, to simplify and unify administrative procedures. Furthermore, following a Commission decision in 1999, we consider that the issue has been largely resolved.
Concerning the other amendments, our position is as follows.
The Commission welcomes and supports Amendments Nos 7 and 10. Amendment No 4 is considered acceptable. We do not support Amendments Nos 2, 3 and 6 as we consider that the concepts have been taken into account elsewhere in the regulation following the first reading. Hence, in the interest of clear and concise legislation, we would prefer that these amendments be dropped. Amendment No 1 is not supported as in our opinion it brings little added value. Given the Council's negative position on this amendment, the Commission would favour it also being dropped. Finally, we do not support Amendment No 5 as the term 'serious doubts' is considered to be too subjective, making it very difficult to implement the regulation. Furthermore, the objective of this amendment, namely, to avoid projects with negative social, cultural or economic or environmental effects, is addressed in Article 4 (5) on impact assessments.
Thank you, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Ship-generated waste and cargo residues
Now, Mr Jarzembowski, is the great moment!
The next item is the recommendation for second reading (A5-0043/2000) by Mr Bouwman, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position established by the Council with a view to the adoption of a European Parliament and Council directive on port reception facilities for ship-generated waste and cargo residues.
Mr President, Commissioner, we are debating a directive which is extremely - I repeat extremely - rigorous. We have been discussing the Erika disaster here for the past couple of weeks. A whole ream of new measures on double hulls, inspection, the inspection of inspectorates, etc are being conceived in the short term. Disasters of this kind account for no more than 3% of oil pollution at sea. Normal shipping operations account for double this amount. Not only that. If we consider our beaches, for example in the Netherlands - but also in other countries - 49% of the rubbish washed up on the shore comes directly from the sea. Only 15% is due to tourism and a large proportion is even unaccountable for, although that, of course, must originate from somewhere.
In short, this directive is essential because the economic damage is significant and because the quality of the habitats for birds, fish, etc., which is so vital, is deteriorating. In other words, this affects our own habitat. I do not need to say any more concerning the motives underlying this directive. I will only have positive things to say to the Commission about the quality of the directive. There was nonetheless a whole raft of amendments at first reading which has been completely endorsed by Parliament. I believe there were eighteen in total, a large proportion of which have been adopted, with a number of less important ones having been rejected. These will re-emerge in some shape or form. I would mainly like to home in on one very important point.
We all share the view throughout the Union that something needs to be done when the seas are polluted. I would once again refer to the Erika, but there are also other examples. We are also agreed that the polluter-pays principle must apply.
The present report contains an amendment which states that the full range of cost recovery systems should not be admitted within the European Union because some cost recovery systems for port reception facilities do not do justice to what is needed to keep our environment clean. There is no financial incentive. Let me illustrate this quite clearly.
In the southern Member States, to all intents and purposes, a direct costing principle applies, which means that the polluters who deliver their waste to port do pay whereas the polluters who do not deliver their waste to port, still pollute but do not pay.
Northern countries apply a system in which this financial element is handled in a different way. Everyone pays, whether they dump their waste in the sea or dispose of it elsewhere. In addition, there is some kind of financial incentive that contributes in some way or other to ensuring that this waste is disposed of. Experience and scientific research has shown that this seems to work.
This is one of the reasons why Parliament is tenacious on this point. The Commission, too, on whose behalf I am talking, persists in applying a percentage of indirect costs which must be included in the port dues.
This is, in fact, what we are opting for. If the percentage is 90%, so be it. It could also be 75%, but there should at least be a minimum level, which should be quite inflexible. Otherwise we will fall back into a variety of systems and it will be years - in a manner of speaking - before we learn from the lesson we have actually already been taught. I would therefore like to assure everyone that this is why it is sensible to opt for a system in which indirect costs are somehow absorbed in port dues. If you read the Commission' s proposal, a country could fall to 0.01% of indirect costs if it so wishes. I fear that this will be opted for in practice. This will also be the key point of discussion for the foreseeable future.
There is a whole raft of other factors involved and we have reached agreement on a great many of them. I do believe that somehow we will make it. But this is the crux of the matter and I wanted to draw everyone' s attention to it.
Mr President, Madam Vice-President, ladies and gentlemen, first of all I should like to stress that we had a good debate at the two readings. May I thank the rapporteur, Mr Bouwman, very much for taking on this dossier and for elucidating it so well. We are after all at one with the Council on three points.
Firstly, proper port reception facilities for ship-generated waste have to be constructed at every European port unless it already has them. They must therefore be provided. Secondly, all ships, regardless of the flag they fly, have to dispose of their waste. Thirdly, the costs must be borne by the ship. We agree on these points.
In fact, together we want to put a system in place so as to avoid there being financial incentives to dump waste into the sea. Firstly, we wish to protect flora and fauna and secondly, there are a large number of coastlines along which, on the one hand, tourists enjoy themselves and on the other jobs are to be created. That means that we want to have an effective system.
So where do we differ from the Council, apart from on minor details such as the fact that we wish to exempt museum ships from the bureaucratic rules and that we are a little stricter where large fishing vessels and recreational craft are concerned? The really decisive difference is the issue of how the disposal costs are charged to the ship. Mr Bouwman has, of course, already explained this. There are two precedents. The first is in the Baltic Sea area, and this is not the experience of an individual state but the experience of the entire Baltic Sea area, and it says that if a large proportion of the disposal costs is covered by the general port dues then there is obviously no incentive to dispose of the ship-generated waste at sea. Surely if people have already paid the disposal costs then they will actually dispose of the waste in port.
The other system is the pure polluter-pays principle: anyone who lands ship-generated waste has to pay extra for doing so. This second system has proved to be ineffective, otherwise why would the Mediterranean Sea be so dirty? Why would the North Sea be so dirty? Because for lack of adequate controls the polluter-pays principle does not work! That is why a broad majority of the committee - not a large majority; the representatives of the minority view will be speaking shortly - said, as Parliament as a whole did in the first reading, without any dispute, that the 'no-special-fee' system was the best system because it, as it were, offers ships a financial incentive not to dump their muck into the water when they are at sea but to dispose of it in proper port reception facilities.
That is the decisive issue. We are prepared to reach an agreement with the Council. But so far the Council has rejected any serious agreement with us. That is why I call on the House to support our amendment whereby a significant proportion - up to 90% - of the costs have to be covered by the general port dues. This would give us the opportunity to reach an agreement with the Council in the conciliation procedure, whether it be on 75% or whatever. That is also why I would make the following request of the Commission: Madam Vice-President, think carefully about which side you stand on! I believe that in the interests of protecting the environment and of a permanently thriving tourist industry in many countries of our Community it is better to have an effective system. For these reasons support our 'no-special-fee' system. Perhaps then we will reach a reasonable compromise with the Council in the conciliation procedure.
Mr President, I am pleased that you are the one chairing this debate because I know that as a Bavarian you always offer a sympathetic ear where ports and maritime matters are concerned, and I should like to thank the rapporteur, Mr Bouwman, for the work which he has done and also for cooperating with us in the run-up to tomorrow's vote. There are a few points at stake tomorrow. Firstly, we know that the ship is the most environmentally friendly mode of transport for carrying passengers and goods. At the same time we know that ships make a hefty contribution to polluting the sea with rubbish, cargo residues and oily slime. The fuel used by ships happens to be heavy oil and we know that this heavy oil leaves a residue of between 1% and 3% as oily slime, which is typically discharged into the sea.
I think that we agree that ships have to dispose of waste and residues in port. It follows - and in fact there is no other logical conclusion - that the cardinal rule for clean seas is that it must no longer be worthwhile for waste to be disposed of illegally on the high seas. This is what this is about, and a majority of us have said as much in debates here.
In January we had a very thorough debate with you, Commissioner, on the consequences of the Erika disaster. On this occasion we once again drew together all the points on ship safety and clean seas. And this directive on port reception facilities for cargo residues is, of course, also about the question of how to make our seas cleaner. Just for information, we know that 70 000 m3 of detritus is illegally discharged into the North Sea alone every year and, conversely, we know that at present a maximum of 5% to 10% of ships obey the rules and dispose of their waste in port.
This scandal is not acceptable in the eyes of the Council either. The Council is after all also saying that all ports must have appropriate port reception facilities available and must be equipped with them. The conflict now is ultimately over the issue of how payments will be made. In its first reading, Parliament said by a large majority that the ships must make a significant contribution, of at least 90%. And therein lies the difference with the Council, which is saying that a contribution has to be made. But a contribution might also only mean half a euro and in this case God knows this would be too little. Nothing would change. There would be no financial pressure on ships to obey the rules.
What is needed is a standard waste disposal fee for all ships irrespective of how much they actually use the disposal facilities, meaning that the financial incentive to dispose of waste at sea has to be removed, which - as has already been explained here today - was possible in the Baltic Sea through the HELCOM Agreement and the 'no-special-fee' system. If it can be done there it must also be possible for it to work for the remaining European seas, because this is not only about the environment: it is about clean waters, it even has consequences for tourism and - the decisive point - alongside the environmental issue it is also about fair competition. The same conditions must apply to all ships in port and only if Parliament, the Council and the Commission create these conditions together will this fair competition be restored for ports and ships.
I think that this is also about the credibility of the Union and, in particular, Parliament. I think that people are tired of seeing the hypocrisy of Europe and of ministers each time that there is a catastrophe, as we saw of course with 'Erika' . Oil comes onto the beaches and then politicians and ministers appear and try to clear it up themselves with a tiny little bucket, but when a fortnight later a robust directive is up for debate they have forgotten yesterday's fine words. We will not be able to rule out accidents altogether, but we can take optimal precautions. This consistent directive is an important step towards doing this.
I also hope that our liberal colleagues will perhaps reconsider before tomorrow whether they might not - including for reasons of parliamentary identity - join us once again as they did in the first and also in the second reading, because we will then be going into the conciliation procedure anyway and there we will have to see how much ground the Council can give. I believe - for environmental and competition reasons as well as on the basis of the decisions made two months ago, in January - that we should adopt these amendments tomorrow, in the form in which we debated them in the committee, with a broad majority.
Mr President, Commissioner, rapporteur, congratulations on your report. You have said so yourself just now: we desperately need this directive. It is a sound directive. Ports must be equipped with reception facilities. Inspection is on its way, at long last. Member States must also impose sanctions when these rules are broken. This is very important. This is good for the environment. Investments are already being made, in anticipation of the directive. For example, in Antwerp, very near to where I live, a huge installation is being built which was not there before. As such, this directive is already coming into effect in a sense.
There is one point, as already highlighted by Mr Jarzembowski, where we do not see eye to eye. How do we charge the fees? We are all agreed on the polluter pays principle. But should he pay an automatic full amount or a huge amount in port dues, or do we opt for a flexible arrangement, as is being proposed by the Council. Where is the best financial incentive, to use your words? I have sounded out a number of people on this subject. The opinions are divided. Habits, apparently, are also divided. In fact, ports in one and the same region apply different standards and percentages. There are also ports which change percentages at the last minute, if I may say so. I believe that as such, it is probably better if we in Parliament do not pin ourselves down on a fixed percentage. A flexible system under these conditions, as you said so yourself, should make up a substantial part of the costs. 0.01 is clearly not a substantial part.
It should also have an encouraging effect, as a flexible part is left open for people who operate on an environmentally-friendly basis, provided that the Commission keeps a close eye on this whole process and checks whether the system works. If the objectives of the directive cannot be achieved, we would expect the Commission to intervene, act, suggest changes and ensure that the system does work.
Fellow MEPs, we must rescue this directive and keep it come what may. I hope that we will not jeopardise the entire directive on account of a too principled stance on one point.
Mr President, it is not so long ago that many held the view that waste would disappear if you dumped it in the sea or shot it into space. These days, we know that waste has a habit of reappearing, often in a more harmful form. Large-scale pollution of the sea and the destruction of the animal life caused by shipwrecked tankers always attracts a great deal of attention.
Far less attention is given to the fact that seas are polluted on a daily basis by regular merchant navy ships and recreational yachts. It is high time that we laid down a comprehensive regulation which is easy to monitor and which ensures that shipping waste is collected and processed at ports in an environmentally-friendly manner. We can benefit from practical experience gained in ports such as my home town, Rotterdam.
The question is, of course, raised as to whether rules can have an adverse effect on smaller vessels. Historic museum ships and ships which, proportionately, call at many ports over a short distance have to pay more often as a result. I am under the impression that the rapporteur has sought the best possible solution and has listened carefully to the comments. Other solutions would probably have a less favourable effect on environmental protection, and my group can assent to this report on that basis.
Mr President, Commissioner, first of all, I too should like to thank Mr Bouwman for his efforts to broker a consensus of opinion within the committee. No absolute consensus was found but that' s politics for you.
Regardless of how matters stand or what the final version of the report will be, and whatever the agreement reached between the Council and Parliament, it is bound to be an improvement on the previous situation. Waste management facilities are to be built in ports and I believe this directive will definitely help considerably in limiting marine pollution.
It is now evident, particularly from this debate, that there is a bone of contention here. There are clearly two systems: one in the North Sea, the 'no special fee' system, and the system in operation in all other ports, whereby ships are charged according to their use of port facilities.
I can understand my fellow Members' concern that many unscrupulous masters will discharge waste at sea in order to avoid paying fees, but I would like to say that there is another side to the coin. The other side to the coin is that ports in Member States in the Mediterranean area, such as my own country, Greece, will face particularly stiff competition from ports in neighbouring non-EU countries as, of course, nothing will prevent masters of ships sailing through the Mediterranean from docking at Turkish or North-African ports so as to avoid paying the objectively high fees which are to apply in Community ports, irrespective of use of facilities.
I would like to say that we have made some progress here. Let us hold on to the progress which we have made with this directive, namely the provision for a charging system based on certain objective criteria. I do not think that forcing the systems to converge, aside from problems with the principle of subsidiarity, will achieve the results we are hoping for, because there will always be ways of getting around the system, ways which are harmful to the environment.
Mr President, every day five million items of solid waste are thrown overboard from ships. This rubbish drifts across the seas and ends up on beaches, severely damaging the environment and marine life. As a result one million birds and a hundred thousand marine mammals and sea turtles are killed each year. The MARPOL Convention aims to prevent pollution from ships but legislation is clearly necessary to ensure the convention is enforced. That is why this directive is so important and why tonight I am pleased to welcome the progress that has been made in Council to reach a common position which will force ships to dispose of their waste at port reception facilities.
I also commend the work of the rapporteur, whose commitment reflects the strength of feeling within our committee to tackling this particular problem and a strong desire amongst parliamentarians of all parties to call a halt to this environmentally disastrous practice. I particularly welcome his strong support for the proposal that, in the interests of improving pollution prevention and avoiding distortions of competition, the environmental requirements should apply to all ships irrespective of the flag they fly and adequate waste reception facilities be made available in all ports throughout the Community.
An area where British Labour Members take issue with the rapporteur is the way in which the polluter-pays principle is to be applied. The principle is one we strongly support but we believe it can be more effectively enforced if Member States retain the power to establish their own charging systems appropriate to their own circumstances. For example, in the UK the system by which a ship pays the waste collector each time it uses waste facilities, without the port getting involved, works well. It is based on a consensus which has been forged by all the players, including the ports and environmental groups like RSPB and the World Wildlife Fund.
However, we share the rapporteur's concern that different charging systems should not lead to greater risk of maritime pollution. That is why we back the Council proposal to strengthen the review clause to ensure the impact of the directive is monitored regularly.
Mr President, anyone who has witnessed the environmental consequences of the Erika disaster cannot reasonably vote against a report, the aim of which is to ensure that ship-generated waste oil is taken care of. This is an extraordinarily important report.
It should be emphasised, in this context, that it is not mainly legislation that is missing. All EU countries have signed the so-called MARPOL Convention, and the Baltic countries have also signed the Helsinki Convention. The aim of both is to prevent discharges into the sea. It is a question, rather, of increasing access to port reception facilities and of creating the motivation also to use these.
The Baltic is affected every year by a great many oil spills of greatly varying sizes. In Swedish waters alone, there are hundreds of these each year. The Baltic is also more vulnerable from an environmental point of view than many other seas. It is in this perspective that, with today' s decision, we are seeing the beginnings of a solution to which, in the very end, all the countries around the Baltic will contribute, including the applicant States of Poland, Estonia, Latvia and Lithuania. This is, as I see it, a sphere in which we have everything to gain by cooperating across national borders. We can never in a million years solve Europe' s environmental problems alone.
Finally, a word in the ear of those who, for financial reasons, are still hesitant: think what the alternative cost of cleaning up our seas would be. There will come a time when we shall be able to meet imperatives of this kind. We shall then be grateful if we have done everything in our power to prevent oil spills.
Mr President, I would like to state briefly that I do not believe that anyone doubts the need for a directive to tackle this problem, which is a serious problem not only for Europe, but for all seas world-wide, and that urgent and effective measures are therefore necessary.
I would like to make it clear that there is a series of principles which are universal, and with which we are therefore in complete agreement.
First, every port must be equipped with the necessary facilities for the treatment of waste. Secondly, polluters must pay, naturally.
I agree that there may be discrepancies in exceptions regarding the type of ship or devices for measuring the length of ships. However, what cannot happen is a battle leading to a distortion in competition between the different ports, where we find ourselves with a series of theoretically environmental measures on the protection of the coast or the sea, leading to a distortion in competition between the different ports.
It is therefore on this issue that effective measures must be adopted because, if we are unable to adopt a suitable solution, then this directive will end in outright failure. And the only outcome will be that some ports are advantaged and others disadvantaged, all due to fine words on the environment leading to a competitive war between ports.
The logical solution, for example, would be to establish the principle of a single tariff for all European ports, a tariff that is exactly the same, that would not give rise to any type of distortion in competition, or similar measures. Any decision that, for example, enables the Member States to grant subsidies to the different ports, would end up distorting competition and would ultimately be ineffective.
Mr President, I share your love of the sea, and your love of diving and sailing, and I sincerely believe that all those present are concerned about how we can guarantee clean seas for current and future generations.
I believe that the work we are discussing today is a great step forward. In this respect, I would like to congratulate the rapporteur, Mr Bouwman, and the whole of the Committee on Regional Policy, Transport and Tourism for their painstaking work throughout the discussion and throughout the negotiation of this initiative.
As you know, the Commission is extremely concerned about marine pollution. I hope that I will shortly be able to provide you with a preliminary package of measures with the aim of monitoring the safety of oil tankers more effectively, measures that I hope we will be able to go on with, specifically making the most of the dramatic sinking of the Erika, a dramatic event which could mean that on this occasion we are able to overcome certain very specific interests that will undoubtedly be affected by the measures I shall be proposing in the near future.
However, while it is certain that accidents lead to tremendous problems and disasters, the reality is that most spillages result, not from accidents, but simply from the regular cleaning out of the holds of certain ships, which is obviously a totally reprehensible act.
In this respect, I believe that the legislation intended by this directive covers various aspects relating to the delivery of waste to ports. It obliges all Community ports to be equipped with appropriate reception facilities for waste, and to guarantee the planning of their management, which will be supervised by the authorities of the Member States.
Furthermore, it obliges ships to deliver all ship-generated waste to the port, except where the ship has a sufficient storage capacity to enable it to arrive at the next stage, the next port.
It also obliges ships to notify the port that they are going to deliver waste prior to their arrival in the port, and to pay the cost of the reception facilities. And this is where the problem lies. As various speakers have already pointed out, this is where the positions of Parliament and the Commission differ fundamentally.
Ladies and Gentlemen, I would like to ask that in this matter, also taking into account the fact that the Commission is going to support Amendment No 16 by Mr Sterckx - I will refer to the rest of the amendments later - you accept the initial draft. It is true that we are not specifying what percentage will have to be paid by the ships arriving at the port. It is true that we are leaving a margin of flexibility for the Member States, but it is also certain that, theoretically, 0.01, although it is a contribution, is not necessarily a significant contribution. Perhaps we could incorporate the word "significant" into the text instead of setting a fixed percentage.
I would suggest a solution of this type, incorporating Amendment No 16 by Mr Sterckx, which means that there is a revision process which enables us, if necessary, to introduce a fixed percentage if we see that the Member States are not making any progress with regard to this distribution and that this excess of flexibility makes this directive ineffective. But I would try, first of all, to take this step forward, making the position more flexible with the possibility of revising it.
Apart from this, I would like to state that we consider the suggestions being made to be very positive and that, therefore, we could incorporate into the text of the directive, with some rewording that would enable coherence with current Community and international texts to be guaranteed, as well as coherence with the rest of the directive, amendments such as 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 13, 14 and 15. That is, we are talking about practically all of the amendments and, in fact, the one we cannot accept - and I regret it, but I have already explained the reasons - is Amendment No 6.
I could go on, but the two reasons have already been stated. We are all working towards the same goal. The only difference of opinion is over how best to achieve this goal. I would ask for support for a more positive position, supplemented - I insist - with Amendment No 16 by Mr Sterckx, which would provide us with the necessary guarantees.
In this respect, I would suggest that, instead of "by a percentage", the word "significant" could be incorporated if necessary, to make it obvious that we are not talking about 1% or 5% or 10%, but about a substantial figure.
Many thanks, Mr President. I would like to reiterate my appreciation to the rapporteur and the rest of the Committee.
Thank you, Madam Vice-President.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Technical roadside inspection of commercial vehicles
The next item is the recommendation for second reading (A5-0040/2000) by Mr Piecyk, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community.
Mr President, Commissioner, there comes a time when you have to - what a shame, she is not listening when people speak, that is not good! A good Commissioner should listen! Can that be deducted from the time?
Commissioner, I actually wanted to address a minor comment to you, which applies both to this report and to the preceding one. There comes a time when you have to come to a decision, because post-Amsterdam the conciliation procedure is the great good. Parliament is obviously always pleased when the Commission fights at Parliament's side as its partner and does not necessarily rush obediently to the Council's cause. I do not believe that this is necessary here.
I wanted actually to relate this comment to the report before us. The President has read out a very laborious title. Mr President, with your permission I will simply talk about lorry inspections; that would be understood both in Regensburg and in Lübeck, and perhaps the Commission might also perhaps manage to use somewhat shorter titles.
I think that we simply cannot do enough for road traffic safety. There is a consensus on that. This directive on lorry inspections should quite simply make a contribution to this. We are seeing a slight fall in the number of those killed and injured on the roads. Nevertheless - and regrettably - where the accidents involve lorries the numbers of those both killed and injured are rising. The causes are often precisely technical defects. We must not sit back and accept this. After all, a lorry does around 150 000 kilometres a year. This is an inconceivably high number compared with a private car. When it is under a strain of this kind, maximum technical roadworthiness is required in the interests of road safety, environmental protection and not least equitable competition. Because a fleet of lorries in a poor state of technical repair should certainly not have a competitive advantage, and conversely no haulier should be punished if he keeps his lorries in optimal technical condition.
Now Europeans are obviously not so well behaved that they can manage without checks. This directive tries to cater for this problem by introducing a graduated inspection procedure until the vehicle is taken out of service. There has been a high measure of agreement between Parliament, the Council and the Commission, apart from on one problem and that is penalties. In its common position, the Council makes no mention of any arrangements. This is obviously nonsense because if I am going to carry out inspections there have to be penalties which I can use as a threat in borderline cases. Then the Council said - and these might not be its exact words - that the penalties would be directed at the Member States. No, penalties should be directed at hauliers, lorry-owners and drivers. That is why - as discussed in the committee - I have now tabled an amendment to Amendment No 2 which contains no reference to the concept of 'harmonisation' . I have done this in the knowledge that the Council is going some way to accommodate us and that we in turn can also then accommodate the Council, because this directive, in my view, is a logical step forwards. Nevertheless - and the Council has to be aware of this - it is of course sensible that the Member States should have to reach an agreement, sooner or later, amongst themselves in the Council about these controls and the penalties threatened, because it would be ridiculous if for example offences carried almost a prison sentence in Finland and only a small fine in a southern country, or vice versa. That would not make any sense. Neither is it very European. That is why, on the procedure, I should like to say once more that Amendment No 3 replaces Amendment No 2 which was adopted by the committee. It ought therefore to be put to the vote first tomorrow. If the Bureau, which will be chairing the vote tomorrow, could be informed of this I would be very grateful. Then we would not have any procedural problems with this.
So, put Amendment No 3 to the vote first. It would then replace Amendment No 2. This is what was discussed in the committee, and then we could have this system very quickly and not work towards a costly conciliation procedure for the sake of a solution which is in principle sensible.
Mr President, everything has been said. Allow me simply to offer the Vice-President a helping hand so that she might support Amendment No 3 - which replaces No 2 - after all. In this room there are sometimes Members who say that of course it is sensible to standardise the vehicle inspections in terms of how rigorous and how comprehensive they are. But when it comes to penalties and the word 'harmonisation' a good many people in this room give a start - on the left and on the right of this House, both those higher up and those lower down. That is why I think that this Amendment No 3 which Mr Piecyk has drafted as rapporteur is excellent. He has completely avoided the word 'harmonisation' . But he has said what this is all about. He has said that it cannot be right, if a commercial vehicle, a bus carrying passengers, is used when it does not comply with safety regulations - constituting danger to life and limb - for this to be regarded as a minor offence in one country while it meets with severe punishment in another. Given the danger to the passengers and also other drivers this would, however, be necessary.
That is why this is not about the question of whether we are in favour of subsidiarity or centralism. It is about the fact that it is unacceptable for us to have the common aim of road safety, but for some governments to say: well, from the point of view of penalties we regard road safety offences as being on a par with disobeying a sign to keep off the grass, while others give it the correct weighting. The first principle, Madam Vice-President, is for us all to attach the same degree of importance to the need to improve road safety. The second argument is that there must be no distortions of competition in the Community. There are definitely examples of lorries from another Member State being subjected to particularly stringent controls, having tough penalties imposed, being detained, and so on in one country while in another country the authorities could not care less. This lies at the heart of the difference between Parliament's views and the common position. We certainly believe that where the penalties - which will remain within national competence - are concerned, the Member States ought to try to reach an agreement by asking themselves the following questions: what degree of importance do I attach to danger caused by road traffic? And how am I to ensure that there is fair competition within the Community in an internal market?
That is why, Madam Vice-President, after a certain party's election victory in a large federal state you would make my evening complete if you were to say: we can accept the rapporteur's Amendment No 3!
Could I begin by thanking the rapporteur for his work on this very important dossier, and by congratulating the Commissioner and the Commission for bringing forward this proposal. We are all very aware that one of the priorities of the Portuguese Presidency, quite rightly, is to tackle the scandalous position regarding road safety in the European Union.
I know they are familiar figures, but 43 000 citizens are killed each and every year. That is the equivalent to a medium-sized town being wiped off the face of the earth every year. We therefore welcome this initiative as a means of at least trying to ensure the heavy goods vehicles are as safe as is possible and comply with Community legislation.
Lorry traffic on EU roads is growing both in numbers and in size and we think there are three reasons why this proposal is so important. Firstly, the safety argument that we have already heard about. Secondly, the fair competition argument that my colleague Mr Jarzembowski has already referred to - the need to create a level playing field throughout the Community. Thirdly, there are also the environmental benefits - the possibility of ensuring quieter and less polluting vehicles.
There is clearly a need for EU-wide random checks, and the UK - my own Member State - has already been applying such a system with very positive results. This proposal will inevitably be bad news for cowboy operators, but as well as being bad news for them, it is going to be good news for all other road users, particularly the vast majority of lorry drivers, owners and operators who are conscientious about the quality, safety and environmental standards of their vehicles. I welcome this initiative and I hope it can be put into effect as soon as possible.
Mr President, Commissioner, reforming the directive on annual inspections of commercial vehicles is both urgent and vital. The rapporteur has adopted a perfectly good position in this issue, in the final analysis. Drivers of commercial vehicles run up thousands of kilometres every year, and the roadworthiness of the vehicles cannot be monitored adequately by means of mere annual inspections. Roadside spot checks are also necessary because heavy goods vehicles from non-member countries often enter the area of the Union in bad condition, presenting a serious risk to safety. The newly reviewed directive will do a lot to improve road safety if its provisions are complied with properly and penalties can be imposed for breaches, penalties that are effective, along the right lines and which will serve as a warning. The directive will be more efficacious if the Member States can negotiate a harmonised system of penalties. This should not, however, slow down the prompt implementation of the directive.
Justification for the prompt reform of the directive is provided by something that happened recently in Finland. The police and the vehicle inspection authorities were conducting a spot check of sixty-two heavy goods vehicles in eastern Finland recently. The drivers of thirty-three of them received fines, and sixteen received a warning. Three vehicles were prohibited from continuing their journey. Only thirteen were in fully acceptable condition. A considerable number of the vehicles in bad condition were from non-member countries. The worst case was a Polish truck with no brakes in the drawing vehicle, a poorly secured load, and a trailer whose brakes were badly leaking. Everyone can imagine what sort of safety hazard such a lorry would be on roads covered in snow and ice. Our group supports Amendment No 3 and hopes the new version of the directive will come into force promptly.
Mr President, Commissioners, many complimentary phrases have been used to describe this directive and I would like to thank Mr Piecyk, but because some developments are of an interim nature, I would like to add a few comments.
After the directive was discussed in the Commission, I recently asked the Commissioner about non-EU drivers driving within the EU and making use of the way people, drivers, in particular, are inspected during the technical inspections of cars. What is happening in effect is the following: drivers who do not have an employment permit in an EU Member State and who do not have a work contract in the third country benefit from the situation in that they drive a car which is registered in a particular country and which subsequently passes all inspections without a hitch, but do so outside the country where they are registered and where they carry out their activities. It is precisely in those countries that employment permits and work contracts are not checked up on.
In other words, I would like to argue against directly including this option in the directive, but I would at any rate recommend further exploration of this option as a secondary matter in order to find a solution to this problem.
Mr President, Madam Vice-President, ladies and gentlemen, safety on our roads is of great concern to us all. Given the ever increasing volume of traffic on Europe's roads I am at pains to emphasise the need for vehicles to meet the highest possible technical roadworthiness standards, but also the need to take environmental aspects into account. Although - and I should like to say this most emphatically - it is also necessary, if the directive is not only to pay lip service to these ideals, for it to be applied by the Member States and invested with appropriate penalties. The best directive will be ineffective in everyday life if it does not provide any penalties for non-compliance or violations.
I therefore support the amendments providing for guilty parties to be punished, because the operation of motor vehicles, which in principle presents a risk and entails a potential danger to people, must be supervised properly and with the necessary care and expertise.
In any case we must prevent this from being dealt with thoughtlessly, precisely because this is about a directive which provides for rules not only for heavy goods vehicles but also for commercial vehicles carrying people. Time and again we are all severely shaken when there are major accidents which are due purely to technical defects. Because of this I am glad that the report is not actually controversial and that Parliament is once again proving to be the driving force in the debate about traffic safety on Europe's roads. My particular thanks go to all those who work with such dedication in this field in the committee, in the Commission and in the Council.
Mr President, Commissioner de Palacio, the purpose of the proposal the Commission made in 1998 is to replace the directive concerning annual inspections of commercial vehicles. The motion proposes the introduction of spot checks, as vehicles have to be deemed roadworthy between tests too. These spot tests may be carried out at the roadside, at ports and harbours or where trucks are parked. This is, then, a matter of improving road safety in the EU, which is vital. The damage caused by lorries in traffic accidents is, more often than not, considerable and the state of vehicles is very patchy in different parts of Europe, so pan-European legislation and strict compliance with it will be of benefit to each and every person on the road. A major cause of concern in the European Union area is the poor state of the trucks coming from Eastern Europe. They need to be dealt with strictly. Being from East Karelia, I know that even if they had one light and the wheel brakes on one side working, it would be something.
The Council' s common position will improve road safety considerably, and the directive should enter into force as soon as possible. In establishing penal systems, however, it is important to realise that penalties must on no account be targeted at the Member State, but the driver or company involved. Enlightenment is a good thing, but, unfortunately, only proper penalties have an effect on hypocrites. Road safety is a serious matter. I recall a tragic accident in Helsinki a few weeks ago in which a wheel that had come off a lorry killed a small child. We can never assume too much responsibility when it comes to human life.
Mr President, ladies and gentlemen, once again I would like to thank the rapporteur, Mr Piecyk, and the corresponding parliamentary committee for the work carried out. It is certain that the rapporteur is entirely correct in saying that the title is very long. The simplest thing is to talk about the inspection of lorries, which is what we are really discussing, and perhaps we should all think about not only putting the technical title in some of our regulations, but also, in brackets, the colloquial title or one that is more readily comprehensible to our citizens, a matter which I shall transmit to the services and which we shall consider with a view to the future.
However, on the subject of the proposal, it clearly concerns the roadside inspection of commercial vehicles, both passenger and goods vehicles, with the aim of increasing safety and protecting the environment with regard to road transport within the Community. It is undoubtedly intended to create a structure for the quality of maintenance of commercial vehicles in circulation in the Community, and would discourage operators and managers who try to achieve a competitive advantage by using vehicles in an inadequate state of repair.
The proposal requires that the Member States supplement the annual technical inspection by carrying out spot checks in proportion to the fleet of commercial vehicles in circulation annually on their roads. These inspections may be carried out by the roadside, in ports and in other places where vehicles park, or, as is more frequent in the case of public service vehicles, on the operator's premises.
In fact, several States already apply this type of inspection, the so-called 'roadside inspections' , in the manner laid down in the directive, that is, in a somewhat unexpected manner. This may in fact be the best way to effectively monitor the state of the vehicles in circulation on our roads.
I would like to say that the Commission is aware that Parliament is concerned that this proposal might lead to discrimination against certain transport contractors, or lorries from certain countries or even certain makes of vehicle, and that the intention of the principal recommendation of the rapporteur is for the fines imposed on operators by the Member States to be harmonised as a condition of application of the directive.
We share this concern, but we consider that Amendment No 2 is too drastic and, in this respect, we would support Amendment No 3 which encompasses the spirit we are all aiming for, and which, at the same time, offers the necessary flexibility.
We also accept Amendment No 1, and I would like to refer to what Mr Bouwman said. In fact, we are tremendously concerned by the fact that vehicles are being driven in the Union by drivers from third countries, and in particular from candidate countries, who do not have work contracts that conform to Community standards, or the standards of any Community country, but simply obey the standards of these third countries, which are often candidates for accession, or sometimes do not even conform to these standards as the corresponding inspections are not carried out by the said third countries. I have therefore written to all the Ministers for Transport of the fifteen countries of the Union to instigate a discussion on the subject, and also to ask for a report on what the situation is in their countries regarding this type of case, and what positive suggestions they can submit so that we can find a solution to this problem, which concerns us greatly, and which could have negative consequences for road safety, which has to be our main concern, and for fair competition, which is also important to us at the Commission.
To this end, I hope that we can deal with these matters at the next Transport Council at the end of this month, as well as, as Mr Watts has said, all aspects of road safety in general since the Portuguese Presidency proposes this as one of the key matters of its Presidency.
On the basis that great progress has been made in the past few years, I believe that a great deal still remains to be done, as the death of 42 000 - 43 000 European citizens on the roads is too high a figure and there is still an effort to be made. But I would like to say that, with regard to the problem of drivers from third countries, I hope that before the end of the month we shall have a response, and we shall, in any case, handle this within the Council. And, in response to some questions or initiatives, I shall be able to reply here in Parliament, either during the plenary session or in committee, and, if not, I hope in any case that we shall shortly be able to make a concrete proposal that enables us, truly and effectively, to combat this type of abuse.
Once again, I would like to reiterate my appreciation of the quality of work carried out, not only by the rapporteur, but by the committee as a whole.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Closing of the session
I declare the 1999-2000 session closed.
(The sitting was closed at 10.41 p.m.)